Exhibit 10.3

 

 

SHAREHOLDER AGREEMENT

by and among

GENPACT LIMITED

and

SOUTH ASIA PRIVATE INVESTMENTS

Dated as of August 1, 2012

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

Section 1.01.

 

Definitions

     1   

ARTICLE II

  

Corporate Governance; Information Rights   

Section 2.01.

 

Composition of the Board of Directors

     9   

Section 2.02.

 

Committees

     12   

Section 2.03.

 

Charter and Bye-laws

     13   

Section 2.04.

 

Existing Investors Voting Commitment

     13    ARTICLE III    Registration Rights   

Section 3.01.

 

Registration

     13   

Section 3.02.

 

Piggyback Offering

     15   

Section 3.03.

 

Reduction of Underwritten Offering

     16   

Section 3.04.

 

Registration Procedures

     17   

Section 3.05.

 

Conditions to Offerings

     21   

Section 3.06.

 

Blackout Period

     21   

Section 3.07.

 

Offering Expenses

     22   

Section 3.08.

 

Indemnification; Contribution

     23   

Section 3.09.

 

Lock-up

     27   

Section 3.10.

 

Termination of Registration Rights

     27   

Section 3.11.

 

Rule 144

     27    ARTICLE IV    Standstill, Acquisitions of Securities and Other
Matters   

Section 4.01.

 

Acquisitions of Company Common Shares

     27   

Section 4.02.

 

Other Restrictions

     28   

Section 4.03.

 

Exceptions to Standstill and Restrictions on Acquisitions

     30   

Section 4.04.

 

Pre-emptive Rights

     31   

 

i



--------------------------------------------------------------------------------

ARTICLE V   Restrictions on Transferability of Securities   

Section 5.01.

 

Restrictions

     32   

Section 5.02.

 

Permitted Transfers

     33   

Section 5.03.

 

Legends and Compliance with Securities Laws

     35   

Section 5.04.

 

Improper Transfer or Encumbrance

     35   

Section 5.05.

 

Excluded Portfolio Company Pension Funds

     36    ARTICLE VI    Miscellaneous   

Section 6.01.

 

Adjustments

     36   

Section 6.02.

 

Notices

     36   

Section 6.03.

 

Expenses

     37   

Section 6.04.

 

Amendments; Waivers; Consents

     37   

Section 6.05.

 

Interpretation

     38   

Section 6.06.

 

Severability

     38   

Section 6.07.

 

Counterparts

     38   

Section 6.08.

 

Entire Agreement; No Third-Party Beneficiaries

     39   

Section 6.09.

 

Governing Law

     39   

Section 6.10.

 

Assignment

     39   

Section 6.11.

 

Enforcement

     39   

Section 6.12.

 

Effectiveness; Termination; Survival

     40   

Section 6.13.

 

Confidentiality

     41   

Section 6.14.

 

Corporate Opportunity

     41   

Section 6.15.

 

Failure to Comply by the Board or Any Board Committee

     42   

Section 6.16.

 

Representations and Warranties

     42   

Section 6.17.

 

Investors’ Representative

     42   

Exhibits and Annexes

  

Exhibit A

 

Issuer Agreement and Consent

  

Exhibit B

 

Joinder Agreement

  

Annex A

 

Representations and Warranties of the Company

  

Annex B

 

Representations and Warranties of the Investors

  

 

ii



--------------------------------------------------------------------------------

SHAREHOLDER AGREEMENT dated as of August 1, 2012 (this “Agreement”), among
Genpact Limited, a Company organized under the laws of Bermuda (the “Company”),
SOUTH ASIA PRIVATE INVESTMENTS, a private company limited by shares organized
under the laws of Mauritius (the “Initial Investor”) and any Permitted
Transferees (as defined below) that execute joinders to this Agreement pursuant
to Section 5.02 after the date of this Agreement (such Permitted Transferees and
the Initial Investor, each an “Investor” and collectively, the “Investors”).

WHEREAS, the Investors are anticipated to become holders of common shares, par
value $0.01 per share, of the Company (the “Company Common Shares”) upon the
consummation of the purchase of the Company Common Shares by the Investors
pursuant to the Share Purchase Agreement dated as of the date of this Agreement,
among the Investors and the shareholders of the Company set forth therein (the
“Share Purchase Agreement”); and

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain rights, duties and obligations of the Investors and the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Definitions

Section 1.01. Definitions. (a) As used in this Agreement, the following terms
will have the following meanings:

“13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Securities of the Company that would be
required under Section 13(d) of the Exchange Act to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act.

An “Affiliate” of any Person means another Person that directly, or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. The Company and its Subsidiaries shall
be deemed not to be Affiliates of any Investor for any reason under this
Agreement. As used in this Agreement, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities or
other interests, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Audit Committee” means the Audit Committee of the Board of Directors or any
successor committee thereto.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405 under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such Rule.

“beneficial owner” or “beneficially own” and words of similar import have the
meaning assigned to such terms in Rule 13d-3 under the Exchange Act as in effect
on the date of this Agreement and a Person’s beneficial ownership of Equity
Securities shall be calculated in accordance with the provisions of such Rule.

“Block Trade” means an underwritten block sale or other Underwritten Offering of
Registrable Securities in connection with which neither the Company nor any of
its Representatives is requested to prepare for or participate in any road show
or other marketing efforts on behalf of any Investor or any Underwriter;
provided, that the Company shall make available such of its Representatives and
information regarding the Company and its Subsidiaries as is customary for the
conduct of due diligence in connection with an underwritten block sale.

“Board” or “Board of Directors” means the board of directors, or any successor
governing body, of the Company.

“Board Committee” means, as of any time, each of the following committees: the
Audit Committee, the Compensation Committee, the Governance Committee and each
other committee of the Board of Directors then in existence.

“Board Designation Expiration Date” means the earliest date on which the
Investor Percentage Interest is less than 7.5%.

“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings.

“Bye-laws” means the Bye-laws of the Company, as in effect from time to time.

“Charter” means the Memorandum of Association of the Company, as in effect from
time to time.

“Corporate Opportunity” means a business opportunity which is, from its nature,
in the line or lines of the Company’s existing or prospective business.

“Compensation Committee” means the Compensation Committee of the Board of
Directors or any successor committee thereto.

“Covered Transaction” means the issuance or sale of any Equity Securities of the
Company or any of its Subsidiaries other than the issuance of Equity Securities
of

 

2



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries (i) pursuant to any employee compensation
plan or other incentive plan (including stock option, restricted stock or other
equity-based compensation plans), now existing or hereafter approved by the
Board, (ii) to the extent issued or issuable in exchange for consideration
consisting of property or assets other than cash, including in connection with a
merger, acquisition or other business combination, or (iii) that are issued or
issuable pursuant to the terms of an Equity Security of the Company or other
purchase right (A) existing or assumed by the Company as of the date of this
Agreement or (B) where the issuance of such Equity Security was not a Covered
Transaction.

“Debt Commitment Letters” means the executed commitment letters as of the date
of this Agreement from JPMorgan Chase Bank, N.A., London Branch and Morgan
Stanley Bank, N.A. to provide approximately $300 million in debt financing,
subject to the terms and conditions set forth therein, for the purchase of
Company Common Shares by the Investors pursuant to the Share Purchase Agreement.

“Director” means a member of the Board of Directors.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis, and Retrieval
system.

“Effective Date” shall mean the date this Agreement becomes effective pursuant
to Section 6.12(a).

“Effectiveness Deadline” means with respect to any Registration Statement
required to be filed to permit the resale by the Investors of the Registrable
Securities pursuant to Section 3.01, (i) if the Company is a WKSI as of the
Filing Date and such registration statement is an Automatic Shelf Registration
Statement eligible to become immediately effective upon filing pursuant to Rule
462 under the Securities Act, then the Filing Date or (ii) if the Company is not
a WKSI as of the Filing Date, then the 120th day following the Filing Date.

“Encumbrance” means any security interest, pledge, mortgage, lien, or other
material encumbrance, except for any restrictions arising under any applicable
securities Laws.

“Equity Security” of any Person means (i) any common shares or other Voting
Securities, (ii) any options, warrants, convertible or exchangeable securities,
stock-based performance units or other rights to acquire common shares or other
Voting Securities or (iii) any other rights that give the holder thereof any
economic interest of a nature accruing to the holders of common shares or other
Voting Securities; provided that, notwithstanding anything to the contrary set
forth in this definition, shares of open-end investment companies (mutual
funds), closed-end investment companies, exchange-traded funds and similar
securities shall be deemed not to be “Equity Securities” so long as any Investor
or such Investor’s Affiliates do not control such company or fund, as
applicable.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Existing Investors” means Genpact Global Holdings (Bermuda) Limited, Genpact
Global (Bermuda) Limited, General Atlantic Partners (Bermuda), L.P., Gap-W
International, L.P., Gapstar, LLC, Gapco Gmbh & Co. KG, Gap Coinvestments III,
LLC, Gap Coinvestments IV, LLC, Oak Hill Capital Partners (Bermuda) L.P., Oak
Hill Capital Management Partners (Bermuda), L.P., Oak Hill Capital Partners II
(Cayman) L.P., Oak Hill Capital Partners II (Cayman II) L.P. and Oak Hill
Capital Management Partners II (Cayman), L.P. and each of their Affiliates that
owns Company Common Shares.

A “Financing Default Event” means any sale to or by the Investor Secured Parties
(in connection with the exercise by the Investor Secured Parties of remedies
available under the Investor Credit Agreement following the occurrence of an
event of default under the Investor Credit Agreement) of more than 50% of the
Company Common Shares pledged by the Investors as collateral under the Investor
Credit Agreement as of the Effective Date; provided, that any such Transfer
shall be deemed not to be a Financing Default Event unless a majority of the
Other Directors elect in their sole discretion to designate such Transfer as a
Financing Default Event within 30 days of such foreclosure.

“General Partner” means, with respect to a specified Person, the general partner
or managing member, as applicable, of such Person.

“Governance Committee” means the Nominating and Governance Committee of the
Board of Directors or any successor committee thereto.

“Governmental Entity” any transnational, national, federal, state, provincial,
local or other government, domestic or foreign, or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, or any national securities
exchange or national quotation system on which securities issued by the Company
or any of its Subsidiaries are listed or quoted.

“Incumbent Directors” means (i) the Directors who are members of the Board as of
the Effective Date and (ii) any Person who becomes a Director subsequent to the
Effective Date whose election, nomination for election or appointment was
approved (including by approval of the proxy statement of the Company in which
such Person is named as a Director nominee) by a vote of at least a majority of
the Directors who are Incumbent Directors as of such date of approval.

“Investor Credit Agreement” means one or more credit agreements entered into on
or prior to the Effective Date with one or more lenders pursuant to and on the
terms set forth in the Debt Commitment Letters, as amended in compliance with
this Agreement.

 

4



--------------------------------------------------------------------------------

“Investor Director” means a Director named in Schedule I or any other Director
designated for nomination by the Investors’ Representative on behalf of the
Investors and elected or appointed pursuant to the provisions of Section 2.01.

“Investor Group” means the Investors and the Permitted Transferees.

“Investor Percentage Interest” means, as of any date of determination, the
percentage represented by the quotient of (i) the number of votes entitled to be
cast as of such date by Voting Securities of the Company that are owned by the
Investors, excluding any of the Company Common Shares acquired by any Investor
pursuant to Section 4.03(a)(ii) except for such number of such Company Common
Shares as would offset any reduction of the Investor Percentage Interest that
would otherwise result from issuances of Voting Securities (such excluded
acquired Company Common Shares, the “After-acquired Shares”) after the Effective
Date and on or prior to the date of determination and (ii) the number of votes
entitled to be cast on such date by all outstanding Voting Securities of the
Company. For purposes of determining the number of votes under clause (i) above,
at any time, any sale of Company Common Shares held by the Investors prior to
such time shall be disregarded until the number of such sold Company Common
Shares exceeds the total number of the After-acquired Shares.

“Investor Secured Creditor” means one or more lenders or agents, in their
capacities as such, under the Investor Credit Agreement; provided that such
lender or agent has entered into with the Company an Issuer Agreement and
Consent in the form attached as Exhibit A hereto (with such changes thereto as
are approved by the Company).

“Issuer FWP” has the meaning assigned to “issuer free writing prospectus” in
Rule 433 under the Securities Act.

“Law” and “law” means any law, treaty, statute, ordinance, code, rule,
regulation, judgment, decree, order, writ, award, injunction, authorization or
determination enacted, entered, promulgated, enforced or issued by any
Governmental Entity.

“NYSE” means the New York Stock Exchange, Inc.

“Offering Expenses” means all fees and expenses incident to the Company’s
performance of or compliance with the obligations of Article III, including all
fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for any Underwriters in connection
with qualification of Registrable Securities under applicable blue sky laws),
printing expenses, messenger and delivery expenses of the Company, any
registration or filing fees payable under any Federal or state securities or
blue sky laws, the fees and expenses incurred in connection with any listing or
quoting of the securities to be registered on any national securities exchange
or automated quotation system, fees of the Financial Industry Regulatory
Authority, the Company’s internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties), fees and

 

5



--------------------------------------------------------------------------------

disbursements of counsel for the Company, its independent registered certified
public accounting firm and any other public accountants who are required to
deliver comfort letters (including the expenses required by or incident to such
performance), transfer taxes, fees of transfer agents and registrars, costs of
insurance and the fees and expenses of other Persons retained by the Company in
connection with complying with the obligations of Article III.

“Other Director” means a Director who is not an Investor Director.

“Permitted Transferee” means (i) any controlled Affiliate of Bain Capital
Investors, LLC, excluding any Excluded Portfolio Company Pension Fund, (ii) any
of the Persons that (A) are identified by the Initial Investor prior to the
Effective Date and approved in writing by the Company and (B) execute a joinder
to this Agreement pursuant to Section 5.02 prior to or within the two weeks
following the Effective Date and (iii) any controlled Affiliate of any Person
referred to in the preceding clause (ii).

“Person” means any individual, firm, corporation, partnership, limited
partnership, company, limited liability company, trust, joint venture,
association, Governmental Entity, unincorporated organization, syndicate or
other entity, foreign or domestic.

“Registrable Securities” means, at any time, all Voting Securities of the
Company held by the Investors until the entire amount of such Voting Securities
may be sold in a single sale, in the opinion of counsel satisfactory to the
Company and the Investors’ Representative, without any limitation as to volume
under Rule 144; provided that, at time of such determination of counsel, current
public information with respect to the Company required by Rule 144(c)(1) is
then available.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits and
all material incorporated by reference in such registration statement.

“Representative” means, with respect to a specified Person, any officer, agent
or employee of such Person or any partner, member or shareholder of such Person
or any director, officer, employee, partner, affiliate, member, manager,
shareholder, assignee or representative of any of the foregoing.

“Roadshow Offering” means any Demand Offering that is not a Block Trade.

“Rule 144” means Rule 144 under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such Rule.

 

6



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Standstill Exception Amount” means a number equal to 5% of the Company Common
Shares outstanding on the Effective Date, adjusted pursuant to Section 6.01.

“Standstill Expiration Date” means the one-year anniversary of the Board
Designation Expiration Date.

A “Strategic Transaction” means (i) a transaction in which a Person or 13D Group
acquires, directly or indirectly, (A) 50% or more of the Voting Securities of
the Company, other than a transaction pursuant to which holders of Voting
Securities of the Company immediately prior to the transaction own, directly or
indirectly, 50% or more of the Voting Securities of the Company or any
successor, surviving entity or direct or indirect parent of the Company
immediately following the transaction or (B) properties or assets constituting
50% or more of the consolidated assets of the Company and its Subsidiaries or
(ii) in any case not covered by clause (i), a transaction in which (A) the
Company issues Equity Securities representing 50% or more of its total voting
power, including by way of merger or other business combination with the Company
or any of its Subsidiaries or (B) the Company engages in a merger or other
business combination such that the holders of Voting Securities of the Company
immediately prior to the transaction do not own more than 50% of the Voting
Securities of the Company or any successor, surviving entity or direct or
indirect parent immediately following the transaction.

“Subsidiary” of any Person means another Person (i) in which such first Person’s
beneficial ownership of Voting Securities, other voting ownership or voting
partnership interests, is in an amount sufficient to elect at least a majority
of its board of directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which are beneficially
owned directly or indirectly by such first Person) or (ii) which is required to
be consolidated with such Person under U.S. generally accepted accounting
principles.

“Suspension Event” means the occurrence of any of the following events: (a) the
Company enters into any definitive agreement providing for a Strategic
Transaction or the Company redeems any rights under, or modifies or agrees to
modify, a shareholder rights plan to facilitate a Strategic Transaction, (b) a
tender or exchange offer which if consummated would constitute a Strategic
Transaction is made for Equity Securities of the Company and the Board either
recommends that shareholders of the Company accept such offer or fails to
recommend that its shareholders reject such offer within ten Business Days from
the date of commencement of such offer or (c) the Incumbent Directors cease for
any reason to constitute a majority of the Board.

 

7



--------------------------------------------------------------------------------

“Third Party” means any Person other than the Company, the Investors or any of
their respective Affiliates.

“Transfer” means, with respect to any security, any sale, assignment, transfer,
distribution or other disposition thereof, or other conveyance, creation,
incurrence or assumption of a legal or beneficial interest therein, or a
participation or Encumbrance therein, or creation of any short position in any
such security or any other action or position otherwise reducing risk related to
ownership through hedging or other derivative instrument, whether voluntarily or
by operation of Law, whether in a single transaction or a series of related
transactions and whether to a single Person or a 13D Group. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.

“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities and not as part of such
dealer’s market-making activities.

“Underwritten Offering” means a public offering of securities registered under
the Securities Act in which an Underwriter, placement agent or other
intermediary participates in the distribution of such securities.

“Voting Securities” of any Person means securities having the right to vote
generally in any election of directors or comparable governing Persons of such
Person. The percentage of Voting Securities of any Person owned by any holder or
holders shall equal the percentage represented by the quotient of (i) the
aggregate voting power of all Voting Securities of such Person owned by such
holder or holders and (ii) the aggregate voting power of all outstanding Voting
Securities of such Person.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405 under the
Securities Act.

(b) As used in this Agreement, the terms set forth below will have the meanings
assigned in the corresponding Section listed below:

 

Term

  

Section

Agreement

   Preamble

Company

   Preamble

Company Common Shares

   Recitals

Confidential Information

   6.13(a)

Deferral Period

   3.06(a)

Demand Notice

   3.01(b)

Demand Offering

   3.01(b)

Effectiveness Period

   3.01(a)

 

8



--------------------------------------------------------------------------------

Term

  

Section

Excluded Confidential Information

   1.01

Excluded Portfolio Company Pension Fund

   4.01

Filing Date

   3.01(a)

indemnified party

   3.08(c)

Indemnified Persons

   3.08(a)

indemnifying party

   3.08(c)

Initial Investor

   Preamble

Inspectors

   3.04(a)(ix)

Investor

   Preamble

Investors

   Preamble

Investor Nominee

   2.01(b)(i)

Investors’ Representative

   6.17

Lock-up

   3.09

Lock-up Exception Offering

   5.02(a)(vii)

Losses

   3.08(a)

Piggyback Offering

   3.02

Pre-emptive Acceptance Notice

   4.04

Pre-emptive Acceptance Period

   4.04

Pre-emptive Notice

   4.04

Pro Rata Share

   4.04

Records

   3.04(a)(ix)

Required Financial Statements

   3.06(b)

Share Purchase Agreement

   Recitals

ARTICLE II

Corporate Governance; Information Rights

Section 2.01. Composition of the Board of Directors. (a) As of the Effective
Date, (i) the Company shall cause such Persons (not to exceed the number of
Investor Directors provided for under this Section 2.01) identified to the
Company in writing by the Investors’ Representative, on behalf of the Investors,
to be appointed to the Board and (ii) immediately after giving effect to the
appointments contemplated by clause (i) (and assuming the Investors’
Representative is entitled to designate four Investor Directors), the Company
and the Board will cause the Board to be comprised of ten Directors.

(b) From and after the Effective Date, until the earlier of the Board
Designation Expiration Date and the occurrence of a Financing Default Event, the
manner of selecting nominees for the Board of Directors will be as follows:

(i) In connection with each meeting of shareholders of the Company at which
Directors are to be elected, the Investors’ Representative will have the right
to designate, on behalf of the Investors, for nomination (it being understood
that such nomination will include any nomination of any incumbent Investor
Director for reelection to the Board of Directors) by the Governance Committee a
number

 

9



--------------------------------------------------------------------------------

of Directors (each such designee, an “Investor Nominee”) so that, following such
meeting of shareholders and assuming the election of each Investor Nominee, the
number of Investor Directors shall be equal to the greater of (A) one and
(B) (1) if the Investor Percentage Interest is greater than or equal to 27%, the
product (rounded to the nearest whole number if the total number of seats on the
Board is ten or fewer and rounded down to the nearest whole number if the total
number of seats on the Board is greater than ten) of (x) 40% and (y) the total
number of seats on the Board at the relevant time or (2) if the Investor
Percentage Interest is less than 27%, the product (rounded to the nearest whole
number) of (x) the Investor Percentage Interest and (y) the total number of
seats on the Board at the relevant time. The Investors’ Representative, on
behalf of the Investors, shall give written notice to the Governance Committee
of each such Investor Nominee no later than the date that is 30 days prior to
the anniversary of the date that the Company’s annual proxy statement for the
prior year’s annual meeting was mailed to shareholders; provided, however, that
if the Investors’ Representative fails to give such notice in a timely manner,
then the Investors shall be deemed to have nominated the incumbent Investor
Director or Investor Directors, as applicable, in a timely manner.

(ii) The Governance Committee will nominate for election the Chief Executive
Officer or equivalent senior executive of the Company.

(iii) The Governance Committee will nominate for election the remaining
Directors.

(iv) Notwithstanding anything to the contrary in this Agreement, in no event
shall the Investors’ Representative, on behalf of the Investors, have the right
to designate a number of Directors that, assuming the election or appointment,
as applicable, of such designees, would result in the number of Investor
Directors being equal to or greater than 50% of the total number of seats on the
Board.

(c) Subject to Section 2.01(d), the Company and the Board of Directors,
including the Governance Committee, shall cause each Investor Nominee designated
in accordance with Section 2.01(b) to be included in management’s slate of
nominees for such shareholders’ meeting at which Directors are elected and shall
recommend each such Person for election to the Board of Directors. In the event
that the Investor Nominees are not elected at the meeting of shareholders, the
Company and the Board shall co-opt the equivalent number of Persons nominated by
the Investors’ Representative on behalf of the Investors (not being those
Persons initially proposed in writing to the Governance Committee) to fill
casual vacancies on the Board.

(d) Notwithstanding anything to the contrary in this Agreement neither the
Governance Committee, the Company nor the Board of Directors shall be under any
obligation to nominate and recommend an Investor Nominee if, as determined in
good faith by the Other Directors based on advice of outside counsel, service by
such nominee as a Director would reasonably be expected to violate applicable
Law, the

 

10



--------------------------------------------------------------------------------

NYSE Listed Company Manual or, if the Company is not listed on the NYSE, any
comparable rule or regulation of the primary stock exchange or quotation system
on which the Company Common Shares are listed or quoted, in which case the
Investors’ Representative will be entitled to designate, on behalf of the
Investors, an alternate Investor Nominee within 10 Business Days.

(e) Each Investor shall promptly take all appropriate action to cause to resign
from the Board, and shall vote its Voting Securities in favor of removal of any
Investor Director if, as determined in good faith by the Other Directors based
on advice of outside counsel, service by such Investor Director as a Director
would reasonably be expected to violate applicable Law, the NYSE Listed Company
Manual or, if the Company is not listed on the NYSE, any comparable rule or
regulation of the primary stock exchange or quotation system on which the
Company Common Shares are listed or quoted, in which case the Investors’
Representative will be entitled to designate, on behalf of the Investors, an
alternate Investor Nominee within 20 Business Days. Subject only to the
foregoing and Section 2.01(b) and Section 2.01(h), neither the Governance
Committee, the Company nor the Board of Directors shall do any act or take any
steps, or fail to do any act or take any steps so as to procure the removal of
any Investor Director, including convening a special general meeting of the
Company and proposing any resolution to effect the same.

(f) From and after the Effective Date until the Board Designation Expiration
Date, so long as the Company has complied, and continues to comply until the
earlier of the Board Designation Expiration Date and the occurrence of a
Financing Default Event, with this Section 2.01, each Investor agrees (i) to
cause all Voting Securities held by such Investor to be present at any
shareholders’ meeting at which Directors are elected or removed either in person
or by proxy, (ii) to vote such Voting Securities beneficially owned by it in
favor of all Director nominees nominated by the Governance Committee (including
the Investor Nominees) and against any other nominees, (iii) against the removal
of any Director (including any Other Director) if the Governance Committee so
recommends and (iv) not to take, alone or in concert with other Persons, any
action to remove or oppose any Other Director or to seek to change the size or
composition of the Board of Directors or otherwise seek to expand the Investors’
representation on the Board of Directors in a manner inconsistent with
Section 2.01(b). Promptly following the nomination and recommendation by the
Governance Committee of the Director nominees (including any Investor Nominees
in accordance with Section 2.01(b)) or, if applicable, a recommendation by the
Governance Committee with respect to the removal of a Director, in each case
upon receipt of a written request from the Company, each Investor shall provide
the Company a proxy for purposes of effecting the immediately preceding
sentence. Notwithstanding the foregoing, nothing in this Section 2.01(f) shall
limit or restrict the voting or other activities of any Investor Director acting
solely in his or her capacity as such or in his or her capacity as a member of a
Board Committee or shall limit or restrict the ability of the Investors to
privately communicate with or influence the Other Directors or to designate for
nomination in accordance with this Section 2.01 any Investor Director or
Investor Nominee.

 

11



--------------------------------------------------------------------------------

(g) In any matter submitted to a vote of shareholders not subject to
Section 2.01(e), Section 2.01(f) or Section 2.01(h), the Investors may vote any
or all of their Voting Securities in their sole discretion, subject to
applicable Law.

(h) In the event that the number of Investor Directors on the Board of Directors
differs from the number that the Investors have the right (and wish) to
designate in accordance with Section 2.01(b), (i) if the number of Investor
Directors exceeds such number, upon a written request from the Company, each
Investor shall promptly take all appropriate action to cause to resign that
number of Investor Directors as is required to make the remaining number of such
Investor Directors conform to Section 2.01(b) or (ii) if the number of Investor
Directors otherwise is less than such number, the Board of Directors shall take
all necessary action to create sufficient vacancies on the Board of Directors to
permit the Investors to designate the full number of Investor Directors that
they are entitled (and wish) to designate pursuant to Section 2.01(b) (such
action to include expanding the size of the Board of Directors or seeking the
resignation of Directors). Upon the creation of any vacancy pursuant to the
preceding sentence, the Investors’ Representative shall designate, on behalf of
the Investors, the person to fill such vacancy in accordance with this
Section 2.01(h), and the Company and the Board of Directors, including the
Governance Committee, shall nominate for election or appoint, as applicable,
each person so designated.

(i) Upon the death, resignation, retirement, incapacity, disqualification or
removal from office for any other reason of any Investor Director, the
Investors’ Representative will have the right to designate, on behalf of the
Investors, the replacement for such Investor Director and the Company and the
Board of Directors, including the Governance Committee, will, subject to
Section 2.01(d), nominate for election or appoint, as applicable, each such
Person so designated in accordance with this Section 2.01(i). Upon the death,
resignation, incapacity, disqualification or removal from office for any reason
of any Other Director, the Board, upon the recommendation of the Governance
Committee, which at the time of such recommendation shall be constituted in
accordance with Section 2.02, will have the right to designate the replacement
for such Other Director and nominate for election or appoint, as applicable, the
same.

Section 2.02. Committees. (a) From and after the Effective Date, until the
earlier of the Board Designation Expiration Date and the occurrence of a
Financing Default Event, at the election of the Investors’ Representative on
behalf of the Investors, Investor Directors shall serve on each committee of the
Board and the number of Investor Directors on each such committee shall equal
the greater of (i) one and (ii) the number (rounded to the nearest whole number)
equal to the product of (A) the Investor Percentage Interest at such time and
(B) the number of seats on such committee at such time. Notwithstanding anything
to the contrary in this Agreement, (i) an Investor Director shall not serve on
any committee of the Board if, as determined in good faith by the Other
Directors, based upon the advice of outside counsel, (x) such service would
violate any applicable Law, the NYSE Listed Company Manual or, if the Company is
not listed on the NYSE, any comparable rule or regulation of the primary stock
exchange or

 

12



--------------------------------------------------------------------------------

quotation system on which the Company Common Shares are listed or quoted, or
would not satisfy any law, rule or regulation requiring committee member
independence as a requirement of membership on such committee or as a condition
to a material benefit of the committee to the Company or any of its Subsidiaries
or the Board or (y) such Investor Director would otherwise have a conflict of
interest with respect to the purpose of such committee and (ii) in no event
shall the number of Investor Directors on any committee of the Board be equal to
or greater than 50% of the members of such committee.

(b) Each Investor shall promptly take all appropriate action to cause to resign
from any Board Committee any Investor Director if, as determined in good faith
by the Other Directors based upon the advice of outside counsel, (i) service by
such Investor Director on such committee would reasonably be expected to violate
any applicable Law, the NYSE Listed Company Manual or, if the Company is not
listed on the NYSE, any comparable rule or regulation of the primary stock
exchange or quotation system on which the Company Common Shares are listed or
quoted, or would not satisfy any law, rule or regulation requiring committee
member independence as a requirement of membership on such committee or as a
condition to a material benefit of the committee to the Company or any of its
Subsidiaries or the Board or (ii) such Investor Director otherwise has a
conflict of interest with respect to the purpose of such committee, and in
either case, subject to Section 2.02(a), the Investors’ Representative will be
entitled to designate, on behalf of the Investors, an alternate nominee to such
committee.

Section 2.03. Charter and Bye-laws. The Company and the Board will use
reasonable best efforts to ensure, to the extent lawful, at all times that the
Charter, Bye-laws and corporate governance policies and guidelines of the
Company are not at any time inconsistent in any material respect with the
provisions of this Agreement.

Section 2.04. Existing Investors Voting Commitment. The Company will use
commercially reasonable efforts to enforce the obligations of the Existing
Investors set forth in Paragraph 5.B of the letter agreement between the Company
and the Existing Investors entered into as of the date hereof . The Company
shall not amend such Paragraph 5.B without the prior written consent of the
Investors’ Representative.

ARTICLE III

Registration Rights

Section 3.01. Registration. (a) If at any time after the 30-month anniversary of
the Effective Date (or in connection with any Lock-up Exception Offering
permitted under clause 5.02(a)(viii)) the Company receives a written request
from the Investors’ Representative, on behalf of the Investors, that the Company
register Registrable Securities under the Securities Act, then the Company
shall, as promptly as reasonably practicable, but not later than the 30th day
after receipt of such written request (any such date of filing, the “Filing
Date”), prepare and file with the SEC a Registration Statement providing for the
offer and sale for cash by the Investors of the Registrable Securities not
already covered by an existing and effective Registration Statement (giving

 

13



--------------------------------------------------------------------------------

effect to any amendments thereto) for an offering to be made on a delayed or
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be, at
the election of the Investors’ Representative on behalf of the Investors, on
Form S-1 or another appropriate form for such purpose) and, if the Company is a
WKSI as of the Filing Date, shall be an Automatic Shelf Registration Statement.
Thereafter, the Company shall use its commercially reasonable efforts to cause
any such Registration Statement to be declared effective or otherwise to become
effective under the Securities Act as soon as reasonably practicable but, in any
event, no later than the Effectiveness Deadline, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until the Company Common Shares subject to this Article
III cease to be Registrable Securities (the “Effectiveness Period”).

(b) At any time and from time to time on or after the 30-month anniversary of
the Effective Date (or in connection with any Lock-up Exception Offering
permitted under clause 5.02(a)(viii)), upon the written request (a “Demand
Notice”) of any Investor requesting that the Company effect an Underwritten
Offering of Registrable Securities of the Investors (a “Demand Offering”), the
Company shall use its commercially reasonable efforts to effect, as promptly as
reasonably practicable, an Underwritten Offering of such Registrable Securities;
provided, however, (w) at the time of the Demand Offering, there shall be an
existing and effective Registration Statement pursuant to Section 3.01(a) that
covers the Registrable Securities for which a Demand Offering has been requested
or the Company shall then be WKSI eligible, (x) with respect to any Registrable
Securities, the Company shall be obligated to effect no more than one Roadshow
Offering in any 12-month period (provided, that if any such Roadshow Offering is
reasonably likely to be completed outside of such 12-month period, the Company’s
obligations to effect such Demand Offering shall continue) and (y) the
Registrable Securities for which a Demand Offering has been requested will have
a value (based on the average closing price per share of Company Common Shares
for the ten trading days preceding the delivery of such Demand Notice) of not
less than $150,000,000. Each such Demand Notice will specify the number of
Registrable Securities owned by the demanding Investors and the number of
Registrable Securities proposed to be offered for sale and will also specify the
intended method of distribution thereof.

(c) In the event of a Demand Offering, the Underwriters (including the lead
Underwriter) for such Demand Offering will be a nationally recognized investment
bank selected by the Investors’ Representative on behalf of the Investors with
the approval of the Company (which approval shall not be unreasonably withheld).

(d) Notwithstanding anything to the contrary in this Agreement, the Investors
may not request a Demand Offering during a period commencing upon the date of
the public announcement of (or such earlier date that is not more than 30 days
prior to such public announcement if the Company has given notice to the
Investors’ Representative that it so intends to publicly announce) an
Underwritten Offering of

 

14



--------------------------------------------------------------------------------

Company Common Shares by the Company (for its own account or for any other
security holder in each case provided the Investors are entitled to participate
in such offering pursuant to Section 3.02) and ending (i) 90 days after the
consummation of such Underwritten Offering, (ii) 30 days after the Company has
given notice to the Investors’ Representative that it intends to publicly
announce an Underwritten Offering if no such Underwritten Offering has been
publicly announced within such 30-day period, (iii) upon withdrawal of such
Underwritten Offering if it has been publicly announced but not commenced or
(iv) upon written notice to the Investors’ Representative that the Company no
longer intends to conduct an Underwritten Offering.

(e) The Investors will be permitted to rescind a Demand Notice or request the
removal of any Registrable Securities held by them from any Demand Offering at
any time (so long as, in the case of a Demand Offering, after such removal it
would still constitute a Demand Offering, including with respect to the required
value thereof under Section 3.01(b)); provided, however, that, if the Investors
rescind a Roadshow Offering, such Roadshow Offering will nonetheless count as a
Roadshow Offering for purposes of determining when future Roadshow Offerings can
be requested by the Investors pursuant to this Section 3.01, unless the
Investors reimburse the Company for all Offering Expenses incurred by the
Company in connection with such Roadshow Offering (provided, the Investors shall
not be required to so reimburse the Company for the Company’s out-of-pocket
expenses incurred to prepare and file any Registration Statement pursuant to
Section 3.01(a) or any amendment thereto necessary to maintain the effectiveness
of such Registration Statement or for the Company’s internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties)).

Section 3.02. Piggyback Offering. If, at any time after the 30-month anniversary
of the Effective Date (or in connection with any Lock-up Exception Offering
permitted under clause 5.02(a)(viii)), the Company proposes or is required to
effect an Underwritten Offering of Equity Securities of the Company for (a) the
Company’s own account (other than (i) pursuant to an offering on Form S-4 or S-8
(or any substitute or similar form that may be adopted by the SEC) or (ii) an
offering of securities solely to the Company’s existing security holders) or
(b) the account of any holder of Company Common Shares (other than the
Investors) pursuant to a demand offering requested by such holder, then the
Company will give written notice of such proposed filing to the Investors’
Representative not less than 10 business days prior to filing with the SEC for
the applicable offering, and upon the written request, given within 10 business
days after delivery of any such notice by the Company, of the Investors to
include Registrable Securities in such Underwritten Offering (which request
shall specify the number of Registrable Securities proposed to be included in
such Underwritten Offering), then the Company shall, subject to Section 3.03,
include all such Registrable Securities in such Underwritten Offering, on the
same terms and conditions as the Company’s or such other holder’s Company Common
Shares (a “Piggyback Offering”); provided, however, that if, at any time after
giving written notice of such proposed Underwritten Offering and prior to the
effecting of such Underwritten Offering, the Company or such other holder shall
determine for any reason not to proceed with the proposed Underwritten Offering
of the

 

15



--------------------------------------------------------------------------------

Company Common Shares or delay the Underwritten Offering of the Company Common
Shares, then the Company will give written notice of such determination to the
Investors’ Representative and (i) in the case of a determination not to proceed
with the proposed Underwritten Offering of Company Common Shares, shall be
relieved of its obligation to offer any Registrable Securities in connection
with such abandoned Underwritten Offering and (ii) in the case of a
determination to delay the Underwritten Offering of its Company Common Shares,
shall be permitted to delay the offer of Registrable Securities for the same
period as the delay in the offering of such Company Common Shares; provided that
any delay of more than 30 days shall be deemed to be an abandonment of the
applicable Underwritten Offering for purposes of this Section 3.02, and the
Company shall be required to issue the Investors’ Representative a new notice
pursuant to this Section 3.02 and grant the Investors a new opportunity to
participate in such Underwritten Offering pursuant to this Section 3.02 in the
event a determination is made to proceed with such Underwritten Offering. The
Company or such other holder will select the lead Underwriter in connection with
any offering contemplated by this Section 3.02 and the Investors’ right to
participate shall be conditioned on each participating Investor entering into an
underwriting agreement in customary form and acting in accordance with the
provisions thereof.

Section 3.03. Reduction of Underwritten Offering. Notwithstanding anything to
the contrary in this Agreement, if the lead Underwriter of an Underwritten
Offering described in Section 3.01 or 3.02 advises the Company in writing that
in its reasonable opinion, the number of Equity Securities of the Company
(including any Registrable Securities) that the Company, the Investors and any
other Persons intend to include in any Underwritten Offering is such that the
success of any such offering would be materially and adversely affected,
including the price at which the securities can be sold or the number of Equity
Securities of the Company that any participant may sell, then the number of
Equity Securities of the Company to be included in the Underwritten Offering for
the account of the Company, the Investors and any other Persons will be reduced
pro rata by proposed participation (unless otherwise provided below) in the
Underwritten Offering to the extent necessary to reduce the total number of
securities to be included in any such Underwritten Offering to the number
recommended by such lead Underwriter; provided, however, that (a) priority for
inclusion of Equity Securities of the Company in a Demand Offering pursuant to
Section 3.01 will be (i) first to be included, the Registrable Securities
requested to be included in the Demand Offering for the account of the
Investors, (ii) second to be included, securities to be offered by the Company
for its own account, and (iii) third to be included, securities of the Company
(pro rata based on then ownership of Voting Securities of the Company) requested
to be included for the account of other holders having contractual piggyback
registrations rights, so that the total number of securities to be included in
any such Demand Offering for the account of all such Persons (including the
Investors) will not exceed the number recommended by such lead Underwriter;
(b) priority in the case of an Underwritten Offering initiated by the Company
for its own account which gives rise to a Piggyback Offering pursuant to
Section 3.02 will be (i) first to be included, securities initially proposed to
be offered by the Company for its own account, (ii) second to be included, the
Registrable Securities requested to be included in the Piggyback Offering for
the account of the Investors, and (iii) third to be included, securities of the
Company (pro rata

 

16



--------------------------------------------------------------------------------

based on then ownership of Voting Securities of the Company) requested to be
included in the Piggyback Offering for the account of other holders having
contractual piggyback registrations rights, so that the total number of
securities to be included in any such offering for the account of all such
Persons (including the Investors) will not exceed the number recommended by such
lead Underwriter; and (c) priority with respect to inclusion of securities in an
Underwritten Offering initiated by the Company for the account of holders other
than the Investors pursuant to contractual rights afforded such holders will be
(i) first to be included, securities (including Registrable Securities) of the
Company (pro rata by proposed participation) requested to be included in the
Underwritten Offering for the account of such initiating holders and the
Investors, (ii) second to be included, securities requested to be included in
such Underwritten Offering by the Company for its own account, and (iii) third
to be included, pro rata among any other securities of the Company requested to
be included in such Underwritten Offering for the account of other holders
having contractual piggyback registrations rights, so that the total number of
securities to be included in any such offering for the account of all such
Persons (including the Investors) will not exceed the number recommended by such
lead Underwriter.

Section 3.04. Registration Procedures. (a) Subject to the provisions of
Section 3.01 and Section 3.02 hereof, in connection with the registration of the
sale of Registrable Securities hereunder, the Company will as promptly as
reasonably practicable:

(i) furnish to the Investors’ Representative without charge, if requested, prior
to the filing of a Registration Statement or any related prospectus or any
amendment or supplement thereto, (i) copies of all such documents proposed to be
filed (in each case including all exhibits thereto and documents incorporated by
reference therein, except to the extent such exhibits or documents are
incorporated by reference and currently available electronically on EDGAR or any
successor system of the SEC), which documents (other than those incorporated by
reference) will be subject to the review and good faith objection and comment of
the Investors’ Representative prior to filing, (ii) copies of any and all
transmittal letters or other correspondence with the SEC relating to such
documents (except to the extent such letters or correspondence is currently
available electronically via EDGAR or any successor system of the SEC) and
(iii) such other documents as the Investors’ Representative may reasonably
request, in each case in such quantities as the Investors’ Representative may
reasonably request;

(ii) use its commercially reasonable efforts to (i) prepare and file with the
SEC such amendments, including post-effective amendments, and supplements to
each Registration Statement and the prospectus used in connection with the offer
and sale of the Registrable Securities as may be necessary under applicable law
with respect to the disposition of all Registrable Securities covered by such
Registration Statement to keep such Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period, (ii) cause the related prospectus to be amended or supplemented by any
required prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424

 

17



--------------------------------------------------------------------------------

under the Securities Act and (iii) respond as promptly as reasonably practicable
to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto;

(iii) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Investors’ Representative reasonably requests or as may be
necessary by virtue of the business and operations of the Company and its
Subsidiaries and do any and all other acts and things as may be reasonably
necessary or advisable to enable the Investors to consummate the disposition of
such Registrable Securities in such jurisdictions; provided, however, that
neither the Company nor any of its Subsidiaries will be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3.04(a)(iii), (y) subject itself to
taxation in any such jurisdiction or (z) consent to general service of process
in any such jurisdiction;

(iv) notify the Investors’ Representative at any time when a prospectus relating
to Registrable Securities is required to be delivered under the Securities Act,
of the happening of any event as a result of which the prospectus included in a
Registration Statement or the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Company will promptly
prepare and file with the SEC a supplement or amendment to such prospectus and
Registration Statement (and comply fully with the applicable provisions of Rules
424, 430A and 430B under the Securities Act in a timely manner) so that, as
thereafter delivered to the purchasers of the Registrable Securities, such
prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(v) advise the Underwriters, if any, and the Investors’ Representative promptly
and, if requested by such Persons, confirm such advice in writing, of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes;

(vi) use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;

 

18



--------------------------------------------------------------------------------

(vii) in connection with a Demand Offering, enter into customary agreements and
use commercially reasonable efforts to take such other actions as are reasonably
requested by the Investors’ Representative in order to expedite or facilitate
the disposition of such Registrable Securities in such Demand Offering,
including preparing for and participating in a road show and all such other
customary selling efforts as the Underwriters, if any, reasonably request in
order to expedite or facilitate such disposition;

(viii) if requested by the Investors’ Representative or the Underwriters, if
any, promptly include in any Registration Statement or prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as the
Investors’ Representative and such Underwriters, if any, may reasonably request
to have included therein, including information relating to the “Plan of
Distribution” of the Registrable Securities, information with respect to the
number of Registrable Securities being sold to such Underwriters, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be included in such prospectus
supplement or post-effective amendment;

(ix) make available for inspection by the Investors’ Representative, any
Underwriter participating in any disposition of such Registrable Securities, and
any attorney for the Investors or such Underwriter and any accountant or other
agent retained by the Investors or such Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and its Subsidiaries (collectively, the “Records”)
as will be reasonably necessary to enable them to conduct customary due
diligence with respect to the Company and its Subsidiaries and the related
Registration Statement and prospectus, and cause the Representatives of the
Company and its Subsidiaries to be made available to the Inspectors for such
diligence and supply all information reasonably requested by any such Inspector;
provided, however, that (x) Records and information obtained hereunder will be
used by such Inspector only to conduct such due diligence and (y) Records or
information that the Company determines, in good faith, to be confidential will
not be disclosed by such Inspector unless (A) the disclosure of such Records or
information is necessary to avoid or correct a material misstatement or omission
in a Registration Statement or related prospectus, (B) the release of such
Records or information is ordered pursuant to a subpoena or other order from a
court or governmental authority of competent jurisdiction or (C) necessary for
defense in a legal action;

(x) (A) cause the Representatives of the Company and its Subsidiaries to supply
all information reasonably requested by the Investors’ Representative, or any
Underwriter, attorney, accountant or agent in connection with the Registration
Statement and (B) provide the Investors’ Representative and its counsel with the
opportunity to participate in the preparation of such Registration Statement and
the related prospectus;

 

19



--------------------------------------------------------------------------------

(xi) in connection with a Demand Offering, use its commercially reasonable
efforts to obtain and deliver to each Underwriter and the Investors’
Representative a comfort letter from the independent registered public
accounting firm for the Company (and additional comfort letters from the
independent registered public accounting firm for any company acquired by the
Company whose financial statements are included or incorporated by reference in
the Registration Statement) in customary form and covering such matters as are
customarily covered by comfort letters or as such Underwriter and the Investors’
Representative may reasonably request, including (x) that the financial
statements included or incorporated by reference in the Registration Statement
or the prospectus, or any amendment or supplement thereof, comply as to form in
all material respects with the applicable accounting requirements of the
Securities Act and (y) as to certain other financial information for the period
ending no more than five Business Days prior to the date of such letter;

(xii) in connection with a Demand Offering, use its commercially reasonable
efforts to obtain and deliver to each Underwriter and the Investors
Representative a 10b-5 statement and legal opinion from the Company’s counsel in
customary form and covering such matters as are customarily covered by 10b-5
statements and legal opinions as such Underwriter and the Investors’
Representative may reasonably request;

(xiii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make generally available to its
security holders, within the required time period, an earnings statement (which
need not be audited) covering a period of 12 months beginning with the first
fiscal quarter after the effective date of the Registration Statement relating
to such Registrable Securities (as the term “effective date” is defined in Rule
158(c) under the Securities Act), which earnings statement will satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder or any
successor provisions thereto; and

(xiv) use its commercially reasonable efforts to cause such Registrable
Securities to be listed or quoted on the NYSE or, if Company Common Shares are
not then listed on the NYSE, then on any other securities exchange or national
quotation system on which similar securities issued by the Company are listed or
quoted.

(b) In connection with a Demand Offering, (i) the Company and the participating
Investors agree to enter into a written agreement with each Underwriter selected
in the manner herein provided in such form and containing such provisions as are
customary in the securities business for such an arrangement between such
Underwriter and companies of the Company’s size and investment stature and, to
the extent practicable, on terms consistent with underwriting agreements entered
into by

 

20



--------------------------------------------------------------------------------

the Company (it being understood that, unless required otherwise by the
Securities Act or any other Law, the Company will not require any Investor to
make any representation, warranty or agreement in such agreement other than with
respect to such Investor, the ownership of such Investor’s securities being
registered and such Investor’s intended method of disposition) and (ii) the
Investors agree to complete and execute all such other documents customary in
similar offerings, including any reasonable questionnaires, holdback agreements,
letters or other documents customarily required under the terms of such
underwriting arrangements (but specifically excluding custody agreements and
powers of attorney). In the event a Demand Offering is not consummated because
any condition to the obligations under any related written agreement with such
Underwriter is not met or waived in connection with a Demand Offering, and such
failure to be met or waived is not primarily attributable to the fault of the
Investors, such Demand Offering will not be deemed exercised.

Section 3.05. Conditions to Offerings. (a) The obligations of the Company to
take the actions contemplated by Section 3.01, Section 3.02, Section 3.03 and
Section 3.04 with respect to an offering of Registrable Securities will be
subject to the following conditions:

(i) the Company may require the participating Investors to furnish to the
Company such information regarding the participating Investors or the
distribution of such Registrable Securities as the Company may from time to time
reasonably request in writing, in each case only as required by the Securities
Act or under state securities or blue sky laws; and

(ii) in any Demand Offering, the participating Investors, together with the
Company, will enter into an underwriting agreement in accordance with
Section 3.04(b) above with the Underwriter or Underwriters selected for such
underwriting, as well as such other documents customary in similar offerings.

(b) the Investors agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.04(a)(iv) or
Section 3.04(a)(v) hereof or a condition described in Section 3.06 hereof, the
Investors will forthwith discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering the sale of such Registrable
Securities until the Investors’ receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3.04(a)(iv) hereof or notice from the
Company of the termination of the stop order or Deferral Period.

Section 3.06. Blackout Period. (a) The obligations of the Company to take the
actions contemplated by Section 3.01, Section 3.02 and Section 3.04 hereof will
be suspended (i) upon the receipt of comments from the SEC on any document
incorporated by reference in the Registration Statement or (ii) if compliance
with such obligations would (A) violate applicable Law or otherwise prevent the
Company from complying with applicable Law, (B) require the Company to disclose
a financing, acquisition, disposition or other transaction or corporate
development (other than the

 

21



--------------------------------------------------------------------------------

contemplated offering), and the chief executive officer of the Company has
determined, in the good faith exercise of his reasonable business judgment, that
such disclosure is not in the best interests of the Company, (C) otherwise
require premature disclosure of information the disclosure of which, the chief
executive officer of the Company has determined, in the good faith exercise of
his reasonable business judgment, is not in the best interests of the Company,
or (D) otherwise represent an undue hardship for the Company; provided, however,
that any and all such suspensions pursuant to this Section 3.06 will not exceed
90 consecutive days or a total of 120 days in the aggregate in any 12-month
period (any period during which such obligations are suspended, a “Deferral
Period”). The Company will promptly give the Investors’ Representative written
notice of any such suspension containing the approximate length of the
anticipated delay, and the Company will notify the Investors upon the
termination of any Deferral Period. Upon receipt of any notice from the Company
of any Deferral Period, each of the Investors shall forthwith discontinue
disposition of the Registrable Securities pursuant to the Registration Statement
relating thereto until the Investors’ Representative receives copies of the
supplemented or amended prospectus contemplated hereby or until they are advised
in writing by the Company that the use of the prospectus may be resumed and have
received copies of any additional or supplemented filings that are incorporated
by reference in the prospectus, and, if so directed by the Company, the
Investors will, and will request the lead Underwriter or Underwriters, if any,
to, deliver to the Company all copies, other than permanent file copies, then in
the Investors’ or such Underwriter’s or Underwriters’ possession of the current
prospectus covering such Registrable Securities.

(b) The parties hereto further agree and acknowledge that any suspension or
non-use of the Registration Statement due to the updating of the Registration
Statement to include any financial statement the Registration Statement is
required to contain (the “Required Financial Statements”) shall not be deemed to
be a suspension for purposes of Section 3.06(a), unless and until the seven
business day period referenced in Section 3.06(c) shall have passed without the
updating of financial statements required by Section 3.06(c).

(c) The Company shall use its commercially reasonable efforts to update the
Registration Statement on each date on which it shall be necessary to do so to
cause the Registration Statement to contain the Required Financial Statements;
provided, however, that, with respect to any financial period ending after the
Effective Date, the Company shall not be obligated to update the Required
Financial Statements pursuant to Section 3.06(b) and shall not be deemed to be
in default under this sentence until seven business days after (or such earlier
date as may be reasonably practicable) the date upon which such updated
financial statements are required to be filed with the SEC.

Section 3.07. Offering Expenses. Except as set forth in the next sentence, all
Offering Expenses will be borne by the Company upon the request of the
Investors’ Representative. The Company shall not be obligated to pay the
Offering Expenses in respect of any Demand Offering if the Company shall have
paid, upon the request of the Investors’ Representative, the Offering Expenses
in connection with one Demand Offering during the 12-month period immediately
prior to such offering, in which case

 

22



--------------------------------------------------------------------------------

such Offering Expenses shall instead be borne by the participating Investors pro
rata based on securities sold (or, if other holders of Company securities
participate in such offering, pro rata among the participating Investors and
such other holders based on securities sold), and the Company shall be promptly
reimbursed (by wire transfer) by the Investors for their portion of such
out-of-pocket Offering Expenses incurred by the Company upon the submission of
invoices for such expenses by the Company to the Investors; provided, however,
that (a) if any such offering is reasonably likely to be completed outside of
such 12-month period, the Company’s obligations hereunder to pay the associated
Offering Expenses shall continue, but the Company shall not in any event become
obligated to pay the Offering Expenses associated with such offering unless it
is completed after the expiration of such 12-month period and (b) the Company
shall not be so reimbursed for its out-of-pocket expenses incurred to prepare
and file any Registration Statement pursuant to Section 3.01(a) or any amendment
thereto necessary to maintain the effectiveness of such Registration Statement;
provided, further, that, notwithstanding anything to the contrary set forth
herein, the Company shall always bear the Company’s internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties). Notwithstanding anything to the contrary in this Agreement,
the Investors will bear and pay any underwriting discounts and commissions
applicable to Registrable Securities offered for their accounts, transfer taxes
and fees and expenses of the Investors’ counsel.

Section 3.08. Indemnification; Contribution. (a) In connection with any
registration of Registrable Securities pursuant to this Article III, the Company
agrees to indemnify and hold harmless, to the fullest extent permitted by Law,
each of the Investors and their respective Affiliates, the Investors’
Representative and each of its Affiliates, each Person who controls an Investor
or the Investors’ Representative within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the directors, officers,
employees, partners, affiliates, members, managers, shareholders, assignees and
representatives of each of the foregoing (collectively, the “Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including reasonable attorneys’ fees)
(“Losses”) joint or several arising out of or based upon (i) any untrue or
alleged untrue statement of material fact contained in any part of any
Registration Statement, any preliminary or final prospectus or other disclosure
document used in connection with the Registrable Securities, any Issuer FWP or
any amendment or supplement to any of the foregoing, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading or
(ii) any violation or alleged violation by the Company or any of its
Subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its Subsidiaries and relating to action or
inaction in connection with any such registration, Registration Statement, other
disclosure document or Issuer FWP; provided, however, that the Company will not
be required to indemnify any Indemnified Person for any losses, claims, damages,
liabilities, judgments, actions or expenses resulting from any such untrue
statement or omission if such untrue statement or omission was made in reliance
on and in conformity with information with respect to any Indemnified Person
furnished to the Company in writing by the Investors expressly for use therein.

 

23



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement, preliminary or final
prospectus, or Issuer FWP, each Investor agrees to indemnify, severally and not
jointly, the Company, its Directors, its officers who sign such Registration
Statement and each Person, if any, who controls the Company (within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act) to
the same extent as the foregoing indemnity from the Company to the Investors,
but only with respect to information with respect to such Investor furnished to
the Company in writing by such Investor expressly for use in such Registration
Statement, preliminary or final prospectus, or Issuer FWP to the extent such
information is included therein in reliance upon and in conformity with the
information furnished to the Company by such Investor expressly for use therein;
provided, however, that in no event shall any Investor’s liability pursuant to
this Section 3.08 in respect of the offering to which such loss, claim, damages,
liabilities, judgments, actions or expenses relate exceed an amount equal to the
proceeds to such Investor (after deduction of all Underwriters’ discounts and
commissions) from such offering less the amount of any damages which such
Investor has otherwise been required to pay by reason of such information.

(c) In case any claim, action or proceeding (including any governmental
investigation) is instituted involving any Person in respect of which indemnity
may be sought pursuant to Section 3.08(a) or (b), such Person (hereinafter
called the “indemnified party”) will (i) promptly notify the Person against whom
such indemnity may be sought (hereinafter called the “indemnifying party”) in
writing; provided, however, that the failure to give such notice shall not
relieve the indemnifying party of its obligations pursuant to this Agreement
except to the extent such indemnifying party has been prejudiced in any material
respect by such failure; (ii) permit the indemnifying party to assume the
defense of such claim, action or proceeding with counsel reasonably satisfactory
to the indemnified party to represent the indemnified party; and (iii) pay the
fees and disbursements of such counsel related to such claim, action or
proceeding. In any such claim, action or proceeding, any indemnified party will
have the right to retain its own counsel, but the fees and expenses of such
counsel will be at the expense of such indemnified party (without prejudice to
such indemnified party’s indemnity and other rights under the Charter, Bye-laws
and applicable Law, if any) unless (A) the indemnifying party and the
indemnified party have mutually agreed to the retention of such counsel, (B) the
named parties to any such claim, action or proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and the
indemnified party has been advised in writing by counsel, with a copy provided
to the Company, that representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicting interests between them,
(C) the indemnifying party has failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party, or (D) any
such, claim, action or proceeding is a criminal or regulatory enforcement
action. It is understood that the indemnifying party will not, in connection
with any claim, action or proceeding or related claims, actions or proceedings
in the same jurisdiction, be liable for the reasonable fees and expenses of more
than one separate firm of attorneys for the indemnified parties (in addition to
any local counsel at any time for all such indemnified parties) and that all
such reasonable fees and expenses will be reimbursed

 

24



--------------------------------------------------------------------------------

reasonably promptly following a written request by an indemnified party stating
under which clause of (A) through (C) above reimbursement is sought and delivery
of documentation of such fees and expenses. In the case of the retention of any
such separate firm for the indemnified parties, such firm will be designated in
writing by the indemnified parties. The indemnifying party will not be liable
for any settlement of any claim, action or proceeding effected without its
written consent (which consent shall not be unreasonably withheld), but if such
claim, action or proceeding is settled with such consent or if there has been a
final non-appealable judgment for the plaintiff, the indemnifying party agrees
to indemnify the indemnified party from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party will have requested an indemnifying party to
reimburse the indemnified party for reasonable fees and expenses of counsel as
contemplated by the third sentence of this Section 3.08(c), the indemnifying
party agrees that it will be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 45 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party has not reimbursed the indemnified party in
accordance with such request or reasonably objected in writing, on the basis of
the standards set forth herein, to the propriety of such reimbursement prior to
the date of such settlement. No indemnifying party will, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding (i) in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding or (ii) which involves the imposition of equitable remedies
on the indemnified party or the imposition of any obligation on the indemnified
party, other than as a result of the imposition of financial obligations for
which the indemnified person will be indemnified hereunder.

(d) If the indemnification provided for in this Section 3.08 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities, judgments, actions or expenses
referred to in this Section 3.08, then the indemnifying party, in lieu of
indemnifying such indemnified party, will contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities, judgments, actions or expenses (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations, or (ii) if the allocation provided by clause (i) is
not permitted by applicable Law, in such proportion as is appropriate to reflect
not only the relative fault referred to in clause (i) but also the relative
benefit of the Company, on the one hand, and the Investors, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities, judgments, actions or expenses, as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified party will be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material

 

25



--------------------------------------------------------------------------------

fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above will be deemed to include,
subject to the limitations set forth in Section 3.08(c), any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to Section 3.08(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 3.08(d). No Person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding the provisions of Section 3.08(d)
and this Section 3.08(e), each Investor’s liability pursuant to Section 3.08(d)
in respect of the offering to which such loss, claim, damages, liabilities,
judgments, actions or expenses relate shall not exceed an amount equal to the
proceeds to such Investor (after deduction of all Underwriters’ discounts and
commissions) from such offering less the amount of any damages which such
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. Each Investor’s obligation to
contribute pursuant to this Section 3.08 is several in proportion to the
respective number of Registrable Securities held by such Investor hereunder and
not joint.

(f) For purposes of this Section 3.08, each Indemnified Person shall have the
same rights to contribution as such Investor, and each officer, Director and
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act shall have the same rights
to contribution as the Company, subject in each case to the limitations set
forth in the immediately preceding paragraph. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 3.08, notify such
party or parties from whom contribution may be sought, but the omission to so
notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 3.08 or otherwise except to the extent that it has been prejudiced in
any material respect by such failure. No party shall be liable for contribution
with respect to any action or claim settled without its written consent;
provided, however, that such written consent was not unreasonably withheld.

(g) If indemnification is available under this Section 3.08, the indemnifying
party will indemnify each indemnified party to the full extent provided in
Sections 3.08(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in Section 3.08(d) or (e).

 

26



--------------------------------------------------------------------------------

Section 3.09. Lock-up. If and to the extent reasonably requested by the lead
Underwriter of an Underwritten Offering of Equity Securities of the Company, the
Company and each Investor agrees to enter into an agreement, at the time of
execution of the applicable underwriting agreement, not to effect, and to cause
their respective Affiliates not to effect, except as part of such registration
and subject to such other carve-outs sufficient to permit charitable gifting,
any offer, sale, pledge, transfer or other distribution or disposition or any
agreement with respect to the foregoing of the issue being registered or
offered, as applicable, or of a similar security of the Company, or any
securities into which such Equity Securities are convertible, or any securities
convertible into, or exchangeable or exercisable for, such Equity Securities,
including a sale pursuant to Rule 144, during a period of up to seven days prior
to, and during a period of up to 45 days after, the effective date of such
registration (the “Lock-up”); provided, however, that no Investor shall be
obligated to enter into a Lock-up more than one time in any 12-month period. The
lead Underwriter shall give the Company and each Investor prior notice of any
such request.

Section 3.10. Termination of Registration Rights. This Article III (other than
Sections 3.08, 3.10 and 3.11) will terminate on the date on which all Voting
Securities of the Company subject to this Article III cease to be Registrable
Securities; provided, however, that if a Lock-up is in effect at the time of
such termination then such Lock-up shall expire in accordance with its terms.

Section 3.11. Rule 144. For so long as the Company is subject to the
requirements of Section 13, 14 or 15(d) of the Exchange Act, the Company agrees
that it will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder and it will take such further action as the Investors’ Representative
(on behalf of the Investors) reasonably may request, all to the extent required
from time to time to enable the Investors to sell Registrable Securities within
the limitation of exemptions provided by (a) Rule 144, as such Rule may be
amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of the Investors’ Representative (on behalf
of the Investors), the Company will deliver to the Investors a written statement
as to whether it has complied with such requirements.

ARTICLE IV

Standstill, Acquisitions of Securities and Other Matters

Section 4.01. Acquisitions of Company Common Shares. Until the Standstill
Expiration Date, without the prior approval of a majority of the Other
Directors, no Investor shall , nor shall any Investor permit its Affiliates or
General Partners to, directly or indirectly acquire, offer to acquire, agree to
acquire or make a proposal (public or otherwise) to acquire, by purchase or
otherwise, (i) beneficial ownership of any Equity Securities, or any direct or
indirect right to acquire any Equity Securities, of the Company or (ii) any cash
settled call options or other derivative securities or contracts or instruments
in any way related to the price of Equity Securities of the Company; provided
that this Section 4.01 shall not restrict passive investments

 

27



--------------------------------------------------------------------------------

made by any pension fund of any portfolio company that is directly or indirectly
controlled by Bain Capital Investors, LLC and that is (i) not in possession of
any Confidential Information (other than Excluded Confidential Information),
(ii) not an Investor and (iii) not acting at the direction of, or in concert
with, any Investor or any Affiliate of any Investor in connection with any of
the activities that are the subject of Article IV or Article V, or at the
direction of, or in concert with, any other Person that is in possession of any
Confidential Information (other than Excluded Confidential Information) or that
has been involved in the consideration by any Investor or any Affiliate of any
Investor of such activities (any such pension fund, an “Excluded Portfolio
Company Pension Fund”).

Section 4.02. Other Restrictions. Until the Standstill Expiration Date, without
the prior approval of a majority of the Other Directors, no Investor shall , nor
shall any Investor permit any of its Affiliates or General Partners to:

(a) make, initiate, solicit or submit a proposal (public or otherwise) for, or
offer of (with or without conditions), any merger, consolidation, business
combination, tender or exchange offer, recapitalization, reorganization,
purchase or license of (i) a material portion of the assets, properties or
businesses of, or other similar extraordinary transaction involving, the Company
or any of its Subsidiaries or (ii) any of their respective Equity Securities;

(b) make or in any way participate in any “solicitation” of “proxies” to vote or
become a participant in any “election contest” (as such terms are used in the
proxy rules of the Exchange Act), or agree or announce an intention to vote with
any Person undertaking a “solicitation”, or seek to advise or influence any
Person or 13D Group with respect to the voting of any Voting Securities of the
Company or any Subsidiary thereof;

(c) propose any matter for submission to a vote of shareholders of the Company
or call or seek to call a meeting of the shareholders of the Company;

(d) grant any proxies with respect to any Voting Securities of the Company to
any Person (other than as required by Section 2.01(f) or as recommended by a
majority of the Other Directors) or deposit any Voting Securities of the Company
in a voting trust or enter into any other agreement or other arrangement with
respect to the voting thereof;

(e) form, join, encourage the formation of or in any way engage in discussions
relating to the formation of, or in any way participate in, any 13D Group with
respect to any Voting Securities of the Company or any Subsidiary thereof or
otherwise in connection with any of the actions prohibited by Section 4.01 or
this Section 4.02, including pursuant to any voting agreement or trust;
provided, that nothing in this Section 4.02(e) shall limit the rights of any
Investor to form a 13D Group comprised solely of one or more Investors so long
as such 13D Group otherwise complies with this Article IV;

 

28



--------------------------------------------------------------------------------

(f) take any action, alone or in concert with other Persons, to remove or oppose
the election of any Other Director or to seek to change the size or composition
of the Board of Directors or otherwise seek to expand the Investors’
representation on the Board of Directors in a manner inconsistent with this
Agreement;

(g) take any action, alone or in concert with others, to seek to control or
influence the management, board of directors or policies of the Company or any
of its Subsidiaries other than through participation on the Board and the Board
Committees pursuant to Article II;

(h) enter into any discussions, negotiations, arrangements or understandings
with, or advise, assist, finance or encourage any Person with respect to any of
the actions prohibited by, Section 4.01 or this Section 4.02;

(i) make any disclosure inconsistent with the agreements contained in
Section 4.01 or this Section 4.02;

(j) take any action that could reasonably be expected to require the Company or
any Investor to make a public announcement regarding any of the matters
described in Section 4.01 or this Section 4.02;

(k) request, propose or otherwise seek any amendment or waiver of the
restrictions contained in Section 4.01 or this Section 4.02; or

(l) contest the validity or enforceability of the agreements contained in
Section 4.01 or this Section 4.02 or seek a release of the restrictions
contained in Section 4.01 or this Section 4.02 (whether by legal action or
otherwise).

Notwithstanding the foregoing, and for the avoidance of doubt, none of the
foregoing restrictions in this Section 4.02 shall limit or restrict the voting
or other activities of any Investor Director acting solely in his or her
capacity as such or in his or her capacity as a member of a Board Committee or
shall limit or restrict the ability of the Investors to privately communicate
with or influence the Other Directors or to designate for nomination any
Investor Director or Investor Nominee in accordance with Section 2.01 or to vote
any Voting Securities held by the Investors so long as such Voting Securities
otherwise are voted in compliance with this Agreement.

Notwithstanding the restrictions in Section 4.02, the Investors shall be
permitted to make requests to the Board to amend or waive any of the limitations
set forth in Section 4.01 or 4.02, which the Other Directors, acting by
majority, may accept or reject in their sole discretion; provided, however, that
(i) any such request shall not be publicly disclosed by any Investor and shall
be made in a manner that shall not require the public disclosure of such request
by any Investor under applicable Law and (ii) any such request shall be made in
a manner that shall not reasonably be expected to require the public disclosure
of such request by the Company under applicable Law, the NYSE Listed Company
Manual or, if the Company is not listed on the NYSE, any comparable rule or
regulation of the primary stock exchange or quotation system on which the
Company Common Shares are listed or quoted.

 

29



--------------------------------------------------------------------------------

Section 4.03. Exceptions to Standstill and Restrictions on Acquisitions.
Notwithstanding anything to the contrary in this Agreement, the parties agree
that:

(a) the restrictions set forth in Sections 4.01 and 4.02(a)(ii) shall not apply
to:

(i) the acquisition of Company Common Shares by the Investors pursuant to the
Share Purchase Agreement;

(ii) the acquisition following the Effective Date, in one or more transactions
(not including a tender or exchange offer), of Company Common Shares up to an
aggregate of the Standstill Exception Amount, so long as immediately following
any such acquisition (x) the percentage represented by the quotient of (A) the
number of Company Common Shares beneficially owned by Investor Group and (B) the
aggregate number of Company Common Shares outstanding, does not exceed 40%, and
(y) the percentage represented by the quotient of (A) the sum of (1) the number
of Company Common Shares beneficially owned by Investor Group and (2) the number
of Company Common Shares beneficially owned by the Existing Investors, and
(B) the aggregate number of Company Common Shares outstanding, does not exceed
45%;

(iii) the acquisition of Equity Securities of the Company pursuant to stock
dividends, reclassifications, recapitalizations or other distributions by the
Company to all holders of Company Common Shares;

(iv) any acquisition of Equity Securities of the Company by a Permitted
Transferee from any Investor (subject to Section 5.02(b)); or

(v) the acquisition of Equity Securities of the Company pursuant to
Section 4.04;

(b) the restrictions set forth in Sections 4.02(i) and 4.02(j) shall not apply
solely to the extent necessary to allow any Investor or any Investor Director to
comply with its filing obligations under applicable securities law, rules and
regulations solely to report a transaction permitted by this Agreement;

(c) if a Suspension Event occurs after the Effective Date, then:

(i) (A) the restrictions set forth in Section 4.02(a) and Section 4.02(b) and
(B) solely to the extent necessary to permit the actions described in
Section 4.02(a) and Section 4.02(b), the restrictions set forth in
Section 4.02(c), Section 4.02(d), Section 4.02(e), Section 4.02(h),
Section 4.02(i) and Section 4.02(j), in the case of each of clauses (A) and
(B) shall be suspended,

(ii) notwithstanding the restrictions set forth in Section 4.01, the Investors
shall be permitted to acquire beneficial ownership of Equity Securities solely
to the extent necessary to consummate a Strategic Transaction permitted as a
result of the suspension of the restrictions in Section 4.02(a) pursuant to the
foregoing clause (i), and

 

30



--------------------------------------------------------------------------------

(iii) notwithstanding the restrictions set forth in Section 4.02(f) and
Section 4.02(g), the Investors shall be permitted to take such actions set forth
in such restrictions until the consummation of a Strategic Transaction permitted
as a result of the suspension of Section 4.02(a) pursuant to the foregoing
clause (i) so long as they would not have the effect (other than as a result of
the consummation of such Strategic Transaction) of removing or opposing the
election of any Other Director, changing the size or composition of the Board of
Directors, expanding Investors’ representation on the Board of Directors in a
manner inconsistent with this Agreement or controlling or influencing the
management, board of directors or policies of the Company or any of its
Subsidiaries;

provided, however, that, in the event that (x) the agreement contemplated by
clause (a) of the definition of Suspension Event is terminated or (y) the tender
or exchange offer contemplated by clause (b) of the definition of Suspension
Event is terminated without the purchase of shares contemplated thereby being
consummated, then, in each case, the Suspension Event shall end and the
restrictions set forth in Section 4.01 and Section 4.02 shall be fully
reinstated; and

(d) if the Board resolves after the Effective Date to engage in a formal process
which is intended to result in a transaction which, if consummated, would
constitute a Strategic Transaction, then the restrictions set forth in
Section 4.02(a) shall be suspended solely to the extent necessary and only for
such period as is necessary to allow the Investors to participate in such
process on substantially the same basis generally applicable to other
participants in such process; provided, however, that, following the termination
of such formal process, the restrictions set forth in Section 4.02(a) shall be
fully reinstated.

Section 4.04. Pre-emptive Rights. In the event that the Company proposes to
issue any Equity Securities in a Covered Transaction, the Company will offer in
writing (the “Pre-emptive Notice”) to the Investors’ Representative, at least 20
days prior to the consummation of such transaction, the right to purchase a
number of such Equity Securities equal to a product of (i) the total number of
such Equity Securities to be issued and (ii) the Investor Percentage Interest
(such amount, the “Pro Rata Share”), on the same terms as such Equity Securities
are to be issued or sold. The Pre-emptive Notice shall specify (a) the number of
Equity Securities to be issued or sold, (b) the Company’s good faith estimate of
the total amount of capital to be raised by the Company pursuant to the issuance
or sale of Equity Securities, (c) the price and other material terms of the
proposed issuance or sale and (d) the period during which the Investors (through
the Investors’ Representative) may elect to purchase such Equity Securities,
which period shall extend for at least 15 days following the receipt by the
Investors’ Representative of the Pre-emptive Notice (the “Pre-emptive Acceptance
Period”). If an Investor desires to purchase Equity Securities, the Investors’
Representative shall notify the Company within the Pre-emptive Acceptance Period
of the number of Equity Securities such Investor wishes to purchase, which
number shall

 

31



--------------------------------------------------------------------------------

not exceed its then-applicable Pro Rata Share (the “Pre-emptive Acceptance
Notice”). A Pre-emptive Acceptance Notice shall be binding and irrevocable,
except as set forth in this Section 4.04. The purchase price for the Equity
Securities shall be paid in cash contemporaneously with the closing of the
transaction which gave rise to the Pre-emptive Notice and the terms of such
purchase shall otherwise be on terms and conditions not less favorable to the
Company than those set forth in the Pre-emptive Notice. Notwithstanding the
foregoing, in the event of urgent need as determined by the Board in good faith,
the Company may agree to and consummate a Covered Transaction without complying
with this Section 4.04, so long as promptly thereafter it provides the
Pre-emptive Notice as required herein and permits the Investors to purchase up
to the Pro Rata Share of Equity Securities they would have been entitled to
purchase pursuant to this Section 4.04 (after taking into account the
consummation of the Covered Transaction and calculating the number of such
Equity Securities on a grossed up basis). In the event the subject transaction
of a Pre-Emptive Notice is terminated, no purchase of securities shall occur
pursuant to this Section 4.04, and the applicable notices shall be canceled.

ARTICLE V

Restrictions on Transferability of Securities

Section 5.01. Restrictions. (a) Until the 30-month anniversary of the Effective
Date, without the prior approval of a majority of the Other Directors, no
Investor shall make or solicit any Transfer of or with respect to, and each
Investor shall cause each of its Affiliates not to make or solicit any Transfer
of or with respect to, any Equity Securities of the Company now owned or
hereafter acquired by such Investor or its Affiliates.

(b) Until the Standstill Expiration Date, without the prior approval of a
majority of the Other Directors, no Investor shall make or solicit any Transfer
of or with respect to, and each Investor shall cause each of its Affiliates not
to make or solicit any Transfer of or with respect to, any Equity Securities of
the Company now owned or hereafter acquired by the Investors or their
Affiliates, in any single transaction or series of related transactions, to or
with any Person or 13D Group unless:

(i) such Equity Securities would not represent more than 10% of the Voting
Securities of the Company; and

(ii) to the best knowledge of such Investor (which must be supported by
representations regarding beneficial ownership given by such Person or 13D Group
(if such Person or 13D Group is identifiable)), after giving effect to such
Transfer, such Person or 13D Group would not have beneficial ownership of more
than 10% of the Voting Securities of the Company; provided that such Investor
must instruct any broker, agent or other intermediary to Transfer such Equity
Securities in a manner consistent with the restrictions in this Section 5.01(b).

 

32



--------------------------------------------------------------------------------

(c) Until the Board Designation Expiration Date, without the prior approval of a
majority of the Other Directors, no Investor shall Transfer Equity Securities of
the Company by distributing such Equity Securities to such Investor’s partners
or investors; provided that, at any time after the 30-month anniversary of the
Effective Date, any Investor may so Transfer Equity Securities of the Company in
a pro rata distribution of Equity Securities of the Company to such Investor’s
partners or investors so long as the aggregate Equity Securities so Transferred
by all of the Investors by all of the Investors pursuant to this proviso in any
12-month period does not exceed 10% of the Equity Securities of the Company
outstanding at the time of such Transfer.

Section 5.02. Permitted Transfers. (a) Notwithstanding anything to the contrary
in Section 5.01, any Investor may make or solicit a Transfer of any Equity
Securities of the Company:

(i) to a Permitted Transferee (subject to Section 5.02(b));

(ii) to the Company or a Subsidiary of the Company;

(iii) to any Person after the 30-month anniversary of the Effective Date, in
each case in a bona fide, underwritten, widely distributed public offering
pursuant to Article III;

(iv) after the Board Designation Expiration Date, in a pro rata distribution of
Equity Securities of the Company to the partners or investors of such Investor
(subject to Section 5.01(c));

(v) to the Investor Secured Creditors as a pledge of collateral under or
pursuant to the Investor Credit Agreement;

(vi) pursuant to any tender or exchange offer (A) to acquire more than 20% of
the then outstanding Company Common Shares; provided, however, that the
Investors may Transfer pursuant to this clause (vi) only up to an aggregate
amount of Equity Securities required to fund the repayment of all amounts then
outstanding under the Investor Credit Agreement or (B) that a majority of the
Other Directors has recommended, in the case of each of (A) and (B), so long as
such Investor has complied with its obligations under this Agreement;

(vii) to or by any Investor Secured Creditor in connection with the exercise by
any Investor Secured Creditor of remedies available under the Investor Credit
Agreement following the occurrence of an event of default under the Investor
Credit Agreement;

(viii) if elected by written notice from the Investor Representative, after the
18-month anniversary of the Effective Date and prior to the 30-month anniversary
of the Effective Date, in a bona fide, underwritten, widely distributed public
offering pursuant to Article III if (x) on the date of the Demand Notice with
respect to such of the offering, the volume-weighted average price per Company
Common Share on the NYSE (or, if the Company is not listed on the NYSE, the

 

33



--------------------------------------------------------------------------------

primary stock exchange or quotation system on which the Company Common Shares
are listed or quoted) for the preceding 10 trading days is greater than $30 and
(y) such offering is consummated within 60 days of the later of (1) the date of
such Demand Notice and (2) the effectiveness of the applicable Registration
Statement (unless the failure to consummate such offering within such time is
primarily attributable to the fault of the Company) (such offering, a “Lock-up
Exception Offering”); provided that the Investors collectively may not make more
than two Lock-up Exception Offerings (it being understood that there shall be no
limit on the number of Investors that can participate in any such Lock-up
Exception Offering);

(ix) at any time following the occurrence of a Suspension Event after the
Effective Date, pursuant to a Transfer in compliance with the restrictions set
forth in Section 5.01(b); provided, however, that the Investors may Transfer
pursuant to this clause (ix) only up to an aggregate amount of Equity Securities
required to fund the repayment of all amounts then outstanding under the
Investor Credit Agreement and may not Transfer any Equity Securities under this
clause (viii) to any Person or 13D Group proposing to consummate a Strategic
Transaction that is the subject of the Suspension Event; provided further,
however, that, in the event that (x) the agreement contemplated by clause (a) of
the definition of Suspension Event is terminated or (y) the tender or exchange
offer contemplated by clause (b) of the definition of Suspension Event is
terminated without the purchase of shares contemplated thereby being
consummated, then, in each case, the Suspension Event shall end and the
Investors and their Affiliates may no longer make or solicit any Transfers of
Equity Securities pursuant to this clause (ix);

(x) pursuant to any tender or exchange offer the consummation of which is
expressly subject to the satisfaction of a non-waivable condition that the
number of Voting Securities validly tendered and not withdrawn by holders, other
than the Investors or any of their Affiliates, represents more than 50% of all
outstanding Voting Securities of the Company (on a fully diluted basis);
provided that, if such offer is amended to change or eliminate such condition or
such condition is waived or otherwise modified or is determined to be invalid,
illegal or unenforceable for any reason, then the Investors and their Affiliates
may not so Transfer any Equity Securities pursuant to this clause (x) and shall
immediately withdraw their Equity Securities from such tender or exchange offer.

(b) No Transfer of Equity Securities of the Company to a Permitted Transferee
shall be effective until such time as such Permitted Transferee has executed and
delivered to the Company, as a condition precedent to such Transfer, a joinder
to this Agreement substantially in the form of Exhibit B hereto. No Investor
shall permit a Transfer of control of such Investor other than to a Permitted
Transferee and any such Transfer other than to a Permitted Transferee shall be a
breach of this Agreement.

(c) Unless the Company has provided its prior written consent, (a) the Investors
shall cause the Investor Credit Agreement, as of the Effective Date, to provide
for the same events of default as those set forth in Exhibit B to the Debt

 

34



--------------------------------------------------------------------------------

Commitment Letter, with such changes thereto as would not reasonably be expected
to materially increase the likelihood of the occurrence of an event of default
under the Investor Credit Agreement, and (b) the Investor shall not thereafter
amend the events of default set forth in the Investor Credit Agreement
(including by adding additional events of default) in a manner as would
reasonably be expected to materially increase the likelihood of the occurrence
of an event of default under the Investor Credit Agreement.

Section 5.03. Legends and Compliance with Securities Laws. (a) The Company may
place appropriate legends on the certificates (and appropriate stop transfer
orders on any book-entry shares) representing Company Common Shares that are
held by the Investors and not pledged to the Investor Secured Creditors, which
legends (and stop transfer orders) may set forth the restrictions referred to
above and any restrictions appropriate for compliance with applicable Law. The
Company will promptly issue replacement certificates to the Investors, upon
request, in order to permit the Investors to engage in sales, transfers and
other dispositions that are not restricted hereunder or under applicable Law.

(b) Notwithstanding anything to the contrary in this Agreement, it shall be a
condition to any Transfer of Equity Securities of the Company that (i) such
Transfer comply with the provisions of the Securities Act and applicable state
securities laws and, if reasonably requested by the Company, the Transferring
Investor shall have provided the Company with an opinion of outside legal
counsel, reasonably acceptable to the Company, to such effect (it being
understood that no such legal opinion of outside legal counsel to the
Transferring Investor shall be required in connection with any Transfer pursuant
to Article III, any Transfer permitted by this Article V pursuant to any tender
or exchange offer or Strategic Transaction or any Transfer pursuant to
Section 5.02(a)(v) or Section 5.02(a)(vii)), (ii) such Transfer does not require
the Company to file any report or other disclosure pursuant to the Securities
Act or applicable state securities laws (other than pursuant to Article III or
in connection with any Transfer permitted by this Article V pursuant to any
tender or exchange offer or Strategic Transaction or any Transfer pursuant to
Section 5.02(a)(v) or Section 5.02(a)(vii)) and (iii) no applicable law or
judgment issued by any Governmental Entity which would prohibit such Transfer
shall be in effect, and all consents of, or declarations or filings with, or
expirations of waiting periods imposed by, any Governmental Entity necessary for
the consummation of such Transfer shall have been obtained or filed or shall
have occurred.

Section 5.04. Improper Transfer or Encumbrance. (a) To the extent any Investor
proposes to Transfer or shall be deemed to Transfer any Equity Securities of the
Company, such Investor shall, prior to the consummation of such Transfer or
deemed Transfer, deliver notice thereof to the Company stating the number of
Equity Securities of the Company to be Transferred, the identity of the
transferee (if known) and the manner of Transfer.

(b) Any attempt not in compliance with this Agreement to make any Transfer of or
with respect to any Equity Securities of the Company shall be null and

 

35



--------------------------------------------------------------------------------

void and of no force and effect, the purported Transferee shall have no rights
or privileges in or with respect to the Company, and the Company shall not give
any effect in the Company’s stock records to such attempted Transfer.

Section 5.05. Excluded Portfolio Company Pension Funds. None of Article V shall
restrict passive investments made by any Excluded Portfolio Company Pension
Fund.

ARTICLE VI

Miscellaneous

Section 6.01. Adjustments. References to numbers or prices of shares and to sums
of money contained herein will be adjusted to account for any reclassification,
exchange, substitution, combination, stock split or reverse stock split of the
shares.

Section 6.02. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery by hand, by
E-mail or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

If to the Initial Investor or the Investors’ Representative, to:

South Asia Private Investments

6th Floor Altima Building

Ebene Cybercity

Ebene, Mauritius

Attn: Christopher Pang

Email: cpang@baincapital.com

with a copy (which shall not constitute notice to the Initial Investor

or the Investors’ Representative) to:

Bain Capital, LLC

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Attention: Kelly Henderson

Email: khenderson@baincapital.com

with a copy (which shall not constitute notice to the Initial Investor

or the Investors’ Representative) to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

 

36



--------------------------------------------------------------------------------

  Attention: R. Newcomb Stillwell, Esq.

       William M. Shields, Esq.

Email:     Newcomb.Stillwell@ropesgray.com

               William.Shields@ropesgray.com

If to the Company, to:

Genpact

Canon’s Court

22 Victoria Street, Hamilton HM

Bermuda

Attn: General Counsel

Email: victor.guaglianone@genpact.com

with a copy to:

Genpact

105 Madison Avenue, 2nd Floor

New York, NY 10016

Attn: General Counsel

Email: victor.guaglianone@genpact.com

and,

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Attn: Sarkis Jebejian, Esq.

          Thomas E. Dunn, Esq.

Email: sjebejian@cravath.com

            tdunn@cravath.com

Section 6.03. Expenses. Except as otherwise set forth herein, each party to this
Agreement shall pay its own expenses incurred in connection with this Agreement.

Section 6.04. Amendments; Waivers; Consents. (a) No provision of this Agreement
may be amended or waived unless such amendment or waiver is in writing and
signed, in the case of an amendment, by the parties hereto or, in the case of a
waiver, by the party against whom the waiver is to be effective; provided,
however, that no such amendment or waiver by the Company shall be effective
without the approval of a majority of the Other Directors.

(b) No consent of the Company under this Agreement shall be effective without
the approval of a majority of the Other Directors.

(c) The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise will not constitute a waiver of such rights nor will
any single or partial exercise by any party to this Agreement of any of its
rights under

 

37



--------------------------------------------------------------------------------

this Agreement preclude any other or further exercise of such rights or any
other rights under this Agreement. The rights and remedies herein provided will
be cumulative and not exclusive of any rights or remedies provided by Law or
otherwise.

Section 6.05. Interpretation. The headings contained in this Agreement and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The word “will” shall be
construed to have the same meaning as the word “shall”. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The word “or” shall not be exclusive. The phrase “date hereof” or
“date of this Agreement” shall be deemed to refer to August 1, 2012. Unless the
context requires otherwise (i) any definition of or reference to any contract,
instrument or other document or any Law herein shall be construed as referring
to such contract, instrument or other document or Law as from time to time
amended, supplemented or otherwise modified, (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (iv) all references herein to Articles, Sections
and Schedules shall be construed to refer to Articles and Sections of, and
Schedules to, this Agreement. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.

Section 6.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties will negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that the
purpose of this Agreement is fulfilled to the fullest extent possible.

Section 6.07. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

38



--------------------------------------------------------------------------------

Section 6.08. Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to and does not confer upon any Person
other than the parties any rights or remedies.

Section 6.09. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to the
conflict of laws principles of such State.

Section 6.10. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement will be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties, except rights, interests and obligations in respect of Equity
Securities may be assigned in conjunction with a Transfer of such Equity
Securities to a Permitted Investor who has executed and delivered a joinder to
this Agreement in accordance with Section 5.2(b). Any purported assignment in
violation of the preceding sentence will be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

Section 6.11. Enforcement. (a) The parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions, or any other appropriate form of
equitable relief, to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions of this Agreement in
any court referred to in Section 6.11(b), without proof of damages or otherwise
(and each party hereby waives any requirement for the securing or posting of any
bond in connection with such remedy), this being in addition to any other remedy
to which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy. Each of the parties acknowledges and
agrees that the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without such right, none of the
parties would have entered into this Agreement.

(b) In addition, each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and any federal appellate court therefrom (or, if United
States federal jurisdiction is unavailable over a particular matter, the Supreme
Court of the State of New York, New York County and any state appellate court
therefrom), for the purpose of any proceeding arising out of or relating to this
Agreement or the actions of the Investors or the Company in the negotiation,
administration, performance and enforcement thereof, and each of the parties
hereby irrevocably agrees that all claims with respect to such proceeding may be
heard and determined exclusively in any such

 

39



--------------------------------------------------------------------------------

court. Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the United States District Court for the Southern District of
New York and any federal appellate court therefrom (or, if United States federal
jurisdiction is unavailable over a particular matter, the Supreme Court of the
State of New York, New York County and any state appellate court therefrom) in
the event any proceeding arises out of this Agreement, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (iii) irrevocably consents to the service
of process in any proceeding arising out of or relating to this Agreement on
behalf of itself or its property, by U.S. registered mail to such party’s
respective address set forth in Section 6.02 (provided that nothing in this
Section 6.11 shall affect the right of any party to serve legal process in any
other manner permitted by Law) and (iv) agrees that it will not bring any
proceeding relating to this Agreement in any court other than the United States
District Court for the Southern District of New York and any Federal appellate
court therefrom (or, if United States federal jurisdiction is unavailable over a
particular matter, the Supreme Court of the State of New York, New York County
and any state appellate court therefrom). Notwithstanding the foregoing, the
parties hereto agree that a final trial court judgment in any such proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law; provided, however, that nothing
in the foregoing shall restrict any party’s rights to seek any post-judgment
relief regarding, or any appeal from, such final trial court judgment.

(c) Each party hereto hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
claim, suit, action, investigation or proceeding arising out of this Agreement.
Each party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any claim, suit, action, investigation or proceeding, seek to
enforce the foregoing waiver and (b) acknowledges that it and the other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waiver and certifications in this Section 6.11(c).

Section 6.12. Effectiveness; Termination; Survival. (a) This Agreement shall
become effective only upon the consummation of the purchase of the Company
Common Shares by the Investors pursuant to the Share Purchase Agreement and
shall automatically terminate upon the termination of the Share Purchase
Agreement (without the purchase of the Company Common Shares contemplated
thereby having been consummated).

(b) Notwithstanding anything to the contrary contained in this Agreement, this
Agreement will automatically terminate at such time that the Investor Percentage
Interest is less than 5%, and this Agreement shall thereafter be null and void,
except that this Article VI, Section 2.01(h) (to the extent necessary to effect
the resignation of the Investor Directors) and Section 3.08 shall survive any
such termination indefinitely. Nothing in this Section 6.12 will be deemed to
release either party from any liability for any wilful and material breach of
this Agreement or to impair the right of either party to compel specific
performance by the other party of its obligations under this Agreement.

 

40



--------------------------------------------------------------------------------

Section 6.13. Confidentiality. (a) The Investors and their Representatives shall
(x) hold confidential and not disclose, without the prior written approval of a
majority of the Other Directors, all confidential or proprietary written,
recorded or oral information or data (including research, developmental,
technical, marketing, sales, financial, operating, performance, cost, business
and process information or data, knowhow and computer programming and other
software techniques) provided by the Company or any of its Subsidiaries to the
Investors or their Representatives, whether such confidentiality or proprietary
status is indicated orally or in writing or Shareholder should reasonably have
understood that the information should be treated as confidential, whether or
not the specific words “confidential” or “proprietary” are used (“Confidential
Information”), and (y) use such Confidential information only for the purpose of
performing its obligations hereunder, managing (but not Transferring) the
Investors’ investment in the Company and its Subsidiaries and carrying on the
business of the Company and its Subsidiaries.

(b) Notwithstanding the foregoing, the confidentiality obligations of
Section 6.13(a) will not apply to Confidential Information obtained other than
in violation of this Agreement:

(i) which any Investor or any of its Representatives is required to disclose by
judicial or administrative process, or by other requirements of applicable Law
or regulation or any governmental authority (including any applicable rule,
regulation or order of a self-governing authority, such as the NYSE); provided
that, where and to the extent legally permitted and reasonably practicable, such
Investor shall (A) give the Company reasonable notice of any such requirement
and, to the extent protective measures consistent with such requirement are
available, the opportunity to seek appropriate protective measures and
(B) cooperate with Company in attempting to obtain such protective measures;

(ii) which becomes available to the public other than as a result of a breach of
Section 6.13(a); or

(iii) which has been provided to any Investor or any of its Representatives by a
Third Party who obtained such information other than from the Investors or any
of their Affiliates or other than as a result of a breach of Section 6.13(a).

Section 6.14. Corporate Opportunity. To the fullest extent permitted by law, the
doctrine of corporate opportunity and any analogous doctrine under applicable
law shall not apply to any Investor or any Investor Director or Investor
Nominee. Each Investor and each Investor Director and Investor Nominee shall not
be liable to the Company or any of its Subsidiaries or to the shareholders of
the Company or any of its subsidiaries solely because any Investor, any Investor
Director, any Investor Nominee or any of their respective Affiliates does not
notify the Company of, or provide to the Company, a Corporate Opportunity or
pursues or acquires a Corporate Opportunity for, or directs a Corporate
Opportunity to, itself or another Person.

 

41



--------------------------------------------------------------------------------

Section 6.15. Failure to Comply by the Board or Any Board Committee. For the
avoidance of doubt, any failure by the Board or any Board Committee to take any
action that this Agreement requires the Board or such Board Committee to take
(or any failure to omit to take any action that this Agreement requires the
Board or any Board Committee not to take) shall be deemed to be a breach of this
Agreement by the Company.

Section 6.16. Representations and Warranties. (a) The Company hereby makes the
representations and warranties set forth in Annex A to the Investors, each of
which is true and correct as of the date hereof and the Effective Date.

(b) Each Investor, severally and not jointly, hereby makes the representations
and warranties set forth in Annex B to the Company solely as to itself, each of
which is true and correct as of the date hereof and the Effective Date.

Section 6.17. Investors’ Representative. (a) The Investors irrevocably appoint
the Initial Investor as the sole and exclusive agent, proxy and attorney-in-fact
for the Investors for all purposes of this Agreement, with full and exclusive
power and authority to act on the Investors’ behalf (the “Investors’
Representative”). The appointment of the Investors’ Representative hereunder is
coupled with an interest, shall be irrevocable and shall not be affected by the
death, incapacity, insolvency, bankruptcy, illness or other inability to act of
any Investor. Without limiting the generality of the foregoing, the Investors’
Representative is hereby authorized, on behalf of the Investors, to:

(i) receive and give all notices and service of process, make all filings, make
all decisions, designations, selections, objections, elections, comments,
requests and take all other actions or any other actions directly or indirectly
arising out of or relating to this Agreement;

(ii) execute and deliver, should it elect to do so in its good faith discretion,
on behalf of the Investors, any amendment to, or waiver of, any term or
provision of this Agreement, or any consent, acknowledgment or release relating
to this Agreement; and

(iii) take all other actions permitted or required to be taken by or on behalf
of the Investors under this Agreement and exercise any and all rights that the
Investors are permitted or required to do or exercise under this Agreement.

(b) The Investors’ Representative shall not be held liable by any of the
Investors for actions or omissions in exercising or failing to exercise all or
any of the power and authority of the Investors’ Representative pursuant to this
Agreement, except in the case of the Investors’ Representative’s gross
negligence, bad faith or willful misconduct. The Investors’ Representative shall
be entitled to rely on the advice of counsel, public accountants or other
independent experts that it reasonably

 

42



--------------------------------------------------------------------------------

determines to be experienced in the matter at issue, and will not be liable to
any Investor for any action taken or omitted to be taken in good faith based on
such advice. The Investors will severally and not jointly indemnify (each in
proportion to such Investor’s respective Company Common Share ownership divided
by the total number of Company Common Shares owned by all Investors) the
Investors’ Representative from any Losses arising out of its serving as the
Investors’ Representative hereunder, except for Losses arising out of or caused
by the Investors’ Representative’s gross negligence, bad faith or willful
misconduct. The Investors’ Representative is serving in its capacity as such
solely for purposes of administrative convenience, and is not personally liable
in such capacity for any of the obligations of the Investors hereunder, and the
Company agrees that they will not look to the personal assets of the Investors’
Representative, acting in such capacity (as opposed to its capacity as an
Investor), for the satisfaction of any obligations to be performed by the
Investors hereunder

(c) The Company may rely on the appointment and authority of the Investors’
Representative granted pursuant to this Section 6.17 until receipt of written
notice of the appointment of a successor Investors’ Representative made in
accordance with this Section 6.17. In so doing, the Company may rely on any and
all actions taken by and decisions of the Investors’ Representative under this
Agreement notwithstanding any dispute or disagreement among any of the Investors
or the Investors’ Representative with respect to any such action or decision
without any liability to, or obligation to inquire of, any Investor, the
Investors’ Representative or any other Person. Any decision, designation,
selection, objection, election, comment, request, act, consent, instruction or
similar action of the Investors’ Representative shall constitute an action or
decision of the Investors and shall be final and binding upon each of the
Investors. At any time after the Closing, with or without cause, by a written
instrument that is signed in writing by holders of at least a
majority-in-interest of the Investors (determined in proportion to such
Investor’s respective Company Common Share ownership divided by the total number
of Company Common Shares owned by all Investors) and delivered to the Company
and each other Investor, the Investors may remove and designate a successor
Investors’ Representative. If the Investors’ Representative shall at any time
resign or otherwise cease to function in its capacity as such for any reason
whatsoever, and no successor is appointed by such holders of a
majority-in-interest of the Investors within ten (10) Business Days, then the
Initial Investor shall have the right to appoint another party to act as the
replacement Investors’ Representative who shall serve as described in this
Agreement and, under such circumstances, the Company shall be entitled to rely
on any and all actions taken and decisions made by such replacement Investors’
Representative.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Shareholder Agreement
as of the day and year first above written.

 

GENPACT LIMITED, as the Company,   by    

/s/ Victor Guaglianone

    Name: Victor Guaglianone     Title: Senior Vice President and General
Counsel SOUTH ASIA PRIVATE INVESTMENTS,   by    

/s/ Xie Fei Pang Wong Lin

    Name:  Xie Fei Pang Wong Lin     Title:    Director



--------------------------------------------------------------------------------

EXHIBIT A

ISSUER AGREEMENT AND CONSENT

 

[BANK]

[Address]

CONFIDENTIAL

[—], [—]

Genpact Limited

105 Madison Avenue, 2nd Floor

New York, NY 10016-7418

Tel: 646-624-5900

Fax: 646-823-0469

Attention: Victor Guaglianone

Issuer Agreement and Consent

Ladies and Gentlemen:

Genpact Limited, an exempted limited liability company organized under the laws
of Bermuda (“you” or the “Company”), has advised us that you understand that
South Asia Private Investments, a Mauritius private company limited by shares,
and/or one or more of its designees (collectively, the “Borrower” or the
“Pledgor”), proposes to enter into a margin loan transaction (the “Transaction”)
with [Bank] (“[Bank]”, the “Lender”, the “Agent” or the “Pledgee”) and have
entered into a commitment letter in contemplation of the Transaction dated the
date hereof (together with the exhibits attached thereto and as amended,
supplemented or otherwise modified from time to time, the “Commitment Letter”).
You understand that pursuant to the Commitment Letter, the Borrower and the
Lender will enter into one or more margin loan agreements (as amended,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreements”) to be dated as of the Closing Date. In addition, you acknowledge
that the Borrower is acquiring shares of common stock, par value $0.01 per
share, of the Company (the “Underlying Shares”) pursuant to the Share Purchase
Agreement dated as of the date hereof and understand that pursuant to the
Commitment Letter and the Loan Agreements, the Pledgor will pledge to the
Pledgee up to 67,750,678 Underlying Shares (the “Pledged Shares”) owned by the
Pledgor to secure the Pledgor’s obligations under the Loan Agreements (the
“Pledge”), pursuant to one or more security agreements to be dated as of the
Closing Date between the Pledgor and the Pledgee (as amended, supplemented or
otherwise modified from time to time, collectively, the “Security Agreements”).

This letter agreement (the “Issuer Agreement and Consent”) is intended to
facilitate the Transaction and the Pledge, in accordance with the terms thereof,
and memorializes certain understandings between the Company, the Lender and the
Agent. Capitalized terms used but not defined in this Issuer Agreement and
Consent shall have the meanings assigned thereto in the Commitment Letter.



--------------------------------------------------------------------------------

Company Undertakings

1. In order to facilitate the Transaction and the Pledge, the Company hereby
irrevocably acknowledges and agrees that:

(a) The Company has no objection to the Transaction or the Pledge.

(b) The Company will not take any actions that would hinder an exercise of
remedies by the Lender and/or the Agent pursuant to the Loan Agreements or the
Security Agreements or under applicable law; provided that such exercise of
remedies shall comply with the requirements of this Issuer Agreement and
Consent, including those specified in paragraph 2(b) below.

(c) On or before the Closing Date, the Pledged Shares will be deposited into the
facilities of DTC in book-entry form and any and all restrictive legends and
stop transfer orders will be removed from the Pledged Shares.

(d) The Pledge and any foreclosure and related transfer to third parties, or
other exercise of remedies by the Agent and/or the Pledgee under the Loan
Agreements, the Security Agreements or applicable law, by the Agent and/or the
Pledgee with respect to the Pledged Shares is not (i) restricted in any manner
by the formation documents of the Company; (ii) subject to any transfer
restrictions under the Shareholder Agreement, dated as of the date hereof,
between the Company and [Bolivia] (the “Shareholder Agreement”); or
(iii) subject to any other agreement between the Company and the Pledgor
applicable to any such Pledged Shares.

(e) To the extent reasonably requested by the Agent and/or the Pledgee, the
Company will cooperate with such persons in any transfer of Pledged Shares
pursuant to a private placement, subject to compliance by the Agent and/or the
Pledgee with the requirements of this Issuer Agreement and Consent, including
those specified in paragraph 2(b) below.

(f) Upon an “Event of Default” under any Loan Agreement, the Agent, the Lender
and/or their designated affiliates will have the same registration rights as
provided in Article III to the Shareholder Agreement and solely for such purpose
the Lender will be deemed an “Investor” thereunder and the Agent (or its
designated affiliate) will be deemed the “Investors’ Representative” thereunder;
provided that, notwithstanding anything to the contrary in the Shareholder
Agreement, (x) the Lender will not have the right to effect any “Roadshow
Offering” thereunder and (y) any Offering Expenses (as defined in the
Shareholder Agreement) and any other similar fees and expenses incurred by any
person in connection with any such registration rights will be borne by the
Lender or the Borrower in accordance with the provisions of the Loan Agreements
and the Security Agreements; provided, further, that, notwithstanding anything
to the contrary set forth herein, the Company shall always bear the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties). The Agent, on behalf of the
Lender, shall promptly reimburse the Company for all out-of-pocket Offering
Expenses and any other similar fees and expenses incurred by the Company in
connection with any such registration rights upon the submission of invoices for
such expenses by the Company to the Agent; provided, the Company shall not be so
reimbursed for its out-of-pocket expenses incurred to prepare and file any
registration statement pursuant to Section 3.01(a) of the Shareholder Agreement
or any amendment thereto necessary to maintain the effectiveness of such
registration statement.

 

3



--------------------------------------------------------------------------------

(g) To the knowledge of the Company, the Pledged Shares are not subject to any
other pledge, interest, mortgage, lien, encumbrance or right of setoff other
than any such as may be created and may exist in favor of the Pledgee as a
result of the Transaction.

(h) The Company shall pay all distributions on the Pledged Shares with a record
date on or after the Closing Date to the Collateral Account (as irrevocably
directed by the Borrower) or otherwise in accordance with the Loan Agreements.

(i) The Pledged Shares have been validly issued, are fully-paid and
non-assessable and are not subject to any preemptive or similar rights.

(j) The Company has the power to execute and deliver this Issuer Agreement and
Consent and to perform its obligations hereunder and has taken all necessary
action to authorize such execution, delivery and performance, and its
obligations under this Issuer Agreement and Consent constitute its legal, valid
and binding obligations, enforceable in accordance with the terms hereof
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

Lender Undertakings

2. [Bank] hereby irrevocably acknowledges and agrees with the Company that:

(a) [Bank], acting in its capacity as Agent, shall deliver to the Company a copy
of any notice of a Collateral Call Event delivered to the Borrower.

(b) (i) If the price of an Underlying Share exceeds the quotient of (a) (x) $8,
multiplied by (y) the aggregate number of Pledged Shares credited to the
Collateral Account on the Closing Date divided by (b) the aggregate number of
Pledged Shares credited to the Collateral Account immediately prior to
foreclosure by the Agent, the Agent, in exercising its remedies, shall not sell
or otherwise dispose of more than 5% of the total outstanding Underlying Shares
to a Restricted Party.

(ii) In addition, the Agent, in exercising its remedies, shall not:

(A) sell or otherwise dispose of more than 9.9% of the total outstanding
Underlying Shares to any purchaser; or

(B) sell or otherwise dispose of Underlying Shares to a “person” or “group”
(within the meaning of Section 13(d) of the Exchange Act of 1934, as amended) to
the extent that, as a result of such sale, such “person” or “group” (within the
meaning of Section 13(d) of the Exchange Act of 1934, as amended) would be the
beneficial owner of Underlying Shares representing more than 9.9% of the total
outstanding Underlying Shares.

The Agent shall instruct any broker, agent or other intermediary that sells or
otherwise transfers Pledged Shares in connection with any foreclosure or other
exercise of remedies to comply with the restrictions set forth in this paragraph
2(b).

 

4



--------------------------------------------------------------------------------

The Agent shall obtain written representations and warranties from each
purchaser of Collateral Shares identifiable by the Agent using commercially
reasonable efforts that the sale does not violate the restriction described in
clause (ii) above.

Notwithstanding the foregoing restrictions, the Agent shall be permitted to sell
Collateral Shares (a) in a Broadly Distributed Public Offering of the Collateral
Shares or (b) over an exchange or similar anonymous trading platform, provided,
in the case of clause (b), that the purchaser is not identifiable by the Agent
using commercially reasonable efforts.

“Broadly Distributed Public Offering” means a public offering in which no one
purchaser acquires greater than 5% of the Collateral Shares.

If, no later than two (2) business days following the Company’s receipt from the
Agent of a copy of a notice of a Collateral Call Event delivered to the
Borrower, the Company makes an effective registration statement available to the
Agent, the Lender and/or their designated affiliates for the sale of the Pledged
Shares upon foreclosure, it complies with their reasonable requests in
connection with their establishment of a due diligence defense (including,
without limitation, provision of customary representations, warranties,
indemnities, comfort letters and negative assurance letters) and the Agent
determines to sell Pledged Shares pursuant to such registration statement (a
“Registered Disposition”), then such Registered Disposition must be conducted in
consultation with the Company (which may elect to waive any or all of the
restrictions specified in clauses (i) and (ii) above in its sole discretion) and
the Agent shall consult with any potential buyer the Company may suggest (it
being understood, for the avoidance of doubt, that any Registered Disposition
must comply with the restrictions specified in clauses (i) and (ii) above unless
such compliance has been waived by the Company in its sole discretion). The
Agent shall notify the Company in advance of any sale or other disposition of
Pledged Shares, but shall be under no obligation to consult with, or take
direction from, the Company in respect of any such sale or other disposition
that is not a Registered Disposition. In no event shall the Agent or the Lender
in exercising their remedies under the Loan Agreements and the Security
Agreements be under any obligation to sell Pledged Shares pursuant to any such
registration statement.

(c) From time to time (i) the Company may identify additional Restricted Parties
so long as no Event of Default has occurred and is continuing subject to consent
of the Agent (such consent not to be unreasonably withheld, conditioned or
delayed); and (ii) the Agent may identify additional Restricted Parties subject
to the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed). The Commitment Letter and the Loan Agreements will be
modified to reflect any additional Restricted Parties as described in this
paragraph 2(c).

(d) The Lender has the power to execute and deliver this Issuer Agreement and
Consent and to perform its obligations hereunder and has taken all necessary
action to authorize such execution, delivery and performance, and its
obligations under this Issuer Agreement and Consent constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(e) For so long as the transfer restrictions set forth in the Shareholder
Agreement or (to the extent applicable) imposed by Section 5 of the Securities
Act of 1933, as amended, are in effect, at any time that any Pledged Shares are
to be released, (i) the Company shall have the right to

 

5



--------------------------------------------------------------------------------

enter appropriate stop transfer orders (or, in the case of certificated shares,
the Company shall have the right to exchange or cause the exchange of any
certificates without any restrictive legend representing the Pledged Shares for
certificates bearing an appropriate restrictive legend as contemplated by the
Shareholder Agreement ), in each case with respect to the Pledged Shares to be
registered in the name of the Borrower and (ii) no Pledged Shares shall be
released or otherwise transferred to the Borrower or any affiliate of the
Borrower until appropriate stop transfer orders have been entered (or, in the
case of certificated shares, any such exchanges of such certificates have been
completed) or the Company has otherwise confirmed to the Lender in writing that
no such stop transfer orders (or, in the case of certificated shares, no such
exchanges) are reasonably required by the Company.

(f) The Lender shall not, and shall cause its affiliates not to, engage in any
direct or indirect hedging of its exposure to the Underlying Shares arising or
resulting from the Loans, in each case without the consent of the Company (it
being understood that the Company’s consent will not be required for any Lender
to enter into participations or derivative transactions relating to the Loan
under the Facility).

(g) The consent of the Company (such consent not to be unreasonably withheld)
shall be required in connection with any assignment by the Lender of Loans or
commitments in respect of the Facility and any assignee shall enter into a
joinder to this Issuer Agreement and Consent in form and substance satisfactory
to the Company.

Miscellaneous

3. This Issuer Agreement and Consent and any claim, controversy or dispute
arising under or related to this Issuer Agreement and Consent (including,
without limitation, any claims sounding in contract law or tort law arising out
of the subject matter hereof) shall be governed by, and construed in accordance
with, the laws of the State of New York.

4. Each party hereto hereby irrevocably and unconditionally (a) submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, the City of New York, and any appellate court from any thereof, in
any suit, action or proceeding arising out of or relating to this Issuer
Agreement and Consent, or the transactions contemplated hereby, and agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined only in such New York State court or, to the extent permitted by law,
in such Federal court, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Issuer Agreement and Consent or the transactions contemplated hereby or
thereby in any New York State court or in any such Federal court, (c) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court, and (d) agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Service of any process, summons, notice or
document by registered mail addressed to the Company at Genpact Limited c/o
Genpact International, Inc., 105 Madison Avenue, 2nd Floor, New York, NY 10016,
Attention: Heather White shall be effective service of process against the
Company for any suit, action or proceeding brought in any such court.

5. Each party hereto irrevocably waives the right to trial by jury in any suit,
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of this Issuer Agreement and Consent or the
performance of services hereunder.

 

6



--------------------------------------------------------------------------------

6. This Issuer Agreement and Consent may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Issuer Agreement and Consent by facsimile or other
electronic transmission (including “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof. This Issuer Agreement and
Consent constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. No
provision of this Issuer Agreement and Consent may be amended or waived unless
such amendment or waiver is in writing and signed, in the case of an amendment,
by the parties hereto and, so long as no event of default has occurred and is
continuing under any Loan Agreement, and solely with respect to amendments that
would adversely affect the Borrower, the Borrower, or, in the case of a waiver,
by the party against whom the waiver is to be effective.

7. The Borrower shall be a third-party beneficiary of Section 6 of this Issuer
Agreement and Consent.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Issuer Agreement and Consent shall become a binding
agreement between us; provided that the rights and obligations of the parties
hereto in paragraphs 1 and 2 (other than the provisions of paragraph 2(g) with
respect to assignments by the Lender of commitments in respect of the Facility)
shall become effective only upon the occurrence of the Closing Date (and, for
the avoidance of doubt, shall become automatically effective and binding on the
parties hereto upon the occurrence of the Closing Date).

 

  Very truly yours,   [BANK]   By:  

 

Name:   Title:     GENPACT LIMITED   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and agreed by: SOUTH ASIA PRIVATE INVESTMENTS By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Shareholder Agreement dated as of August 1, 2012 (as the same may be amended
from time to time, the “Shareholder Agreement”) among GENPACT LIMITED, a company
organized under the laws of Bermuda, and the other parties thereto, as the same
may be amended from time to time. Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the Shareholder
Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and an “Investor” under the Shareholder Agreement as of the date hereof
and, without limiting the generality of the foregoing, shall be subject to the
Shareholder Agreement and shall have all of the rights and obligations of an
Investor thereunder as if it had executed the Shareholder Agreement. The Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions contained in the Shareholder Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:             ,         

 

    [NAME OF JOINING PARTY] By:  

 

  Name:   Title: Address for Notices:

AGREED ON THIS [            ] day of [        ], 20[    ]:

 

GENPACT LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

 

1. Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized.

 

2. Authority; Execution and Delivery; Enforceability. The Company has all
requisite company power and authority to execute and deliver this Agreement and
to comply with the terms hereof. The execution and delivery by the Company of
this Agreement and the compliance by the Company with this Agreement have been,
or prior to the Effective Date will have been, duly authorized by all necessary
company action on the part of the Company. The Company has duly executed and
delivered this Agreement, which, assuming due authorization, execution and
delivery by the other parties hereto, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except insofar
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other Laws of general applicability relating to or affecting
creditors’ rights, or by principles governing the availability of equitable
remedies, whether considered in a proceeding at law or in equity).

 

3. No Conflicts; Consents. (i) The execution and delivery by the Company of this
Agreement do not, and compliance with the terms hereof will not, conflict with,
or result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancelation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any pledges, liens, charges, mortgages, encumbrances and
security interests of any kind or nature whatsoever (collectively, “Liens”) upon
any of the properties or assets of the Company or any of its subsidiaries (the
“Company Subsidiaries”) under, any provision of (i) the Charter, the Bye-laws or
the comparable organizational documents of any Company Subsidiary, (ii) any
contract, lease, license, indenture, note, bond, agreement, concession,
franchise or other binding instrument (a “Contract”) to which the Company or any
Company Subsidiary is a party or by which any of their respective properties or
assets is bound or (iii) subject to the filings and other matters referred to in
paragraph (3)(ii) below, any Law applicable to the Company or any Company
Subsidiary or their respective properties or assets, other than, in the case of
clauses (ii) and (iii) above, any such items that would not reasonably be
expected to, individually or in the aggregate, have a material adverse effect on
the ability of the Company to comply with the terms of this Agreement.

(ii) No consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, or permit from, any
Governmental Entity, is required to be obtained or made by or with respect to
the Company or any Company Subsidiary in connection with the execution, delivery
and performance of this Agreement or the compliance with the terms hereof, other
than (i) the filing with the SEC of such reports under the Exchange Act as may
be required in connection with this Agreement, (ii) such filings as may be
required under the rules and regulations of the NYSE and (iii) such other items
that the failure of which to obtain or make would not reasonably be expected to,
individually or in the aggregate, have a a material adverse effect on the
ability of the Company to comply with the terms of this Agreement.



--------------------------------------------------------------------------------

ANNEX B

 

1. Organization, Standing and Power. Such Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized.

 

2. Authority; Execution and Delivery; Enforceability. Such Investor has all
requisite company power and authority to execute and deliver this Agreement and
to comply with the terms thereof. The execution and delivery by such Investor of
this Agreement and its compliance with the terms hereof have been duly
authorized by all necessary company action on the part of such Investor. All
required approvals, if any, from the limited partners or other shareholders of
such Investor to enter into this Agreement and comply with its terms have been
granted. Such Investor has duly executed and delivered this Agreement, which,
assuming due authorization, execution and delivery by the Company, constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms (except insofar as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
applicability relating to or affecting creditors’ rights, or by principles
governing the availability of equitable remedies, whether considered in a
proceeding at law or in equity).

 

3. No Conflicts; Consents. (i) The execution and delivery by such Investor of
this Agreement do not, and compliance with the terms hereof will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancelation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of such
Investor or any of its subsidiaries under, any provision of (i) the
organizational documents of such Investor or any of such Investor’s
subsidiaries, (ii) any Contract to which such Investor or any of its
subsidiaries is a party or by which any of their respective properties or assets
is bound or (iii) subject to the filings and other matters referred to in
paragraph (3)(ii), any Law applicable to such Investor or any of its
subsidiaries or their respective properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such items that would not reasonably be
expected to, individually or in the aggregate, have a material adverse effect on
the ability of such Investor to comply with terms of this Agreement.

(ii) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
such Investor or any of its subsidiaries in connection with the execution,
delivery and performance of this Agreement or the compliance with the terms
hereof, other than (i) such reports under the Exchange Act, as may be required
in connection with this Agreement, (ii) compliance with and filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended and any
competition, merger control, antitrust or similar law of any foreign
jurisdictions and (iii) such other items that the failure of which to obtain or
make would not reasonably be expected to, individually or in the aggregate, have
a material adverse effect on the ability of such Investor to comply with terms
of this Agreement.

 

4. Ownership of Company Common Shares. Neither such Investor nor any of its
Affiliates or associates (as defined in Bye-law 47 of the Bye-Laws) (i) owns
(within the meaning of Bye-law 47 of the Bye-Laws) any Company Common Shares or
(ii) holds any rights to acquire any Company Common Shares except pursuant to
the Share Purchase Agreement.



--------------------------------------------------------------------------------

5. Certain Business Relationships. Neither such Investor nor any of its
Affiliates is a party to any Contract with any director, officer or employee of
the Company or any Company Subsidiary, other than for Contracts relating to the
provision of services on customary terms in the ordinary course of business.